 
Exhibit 10.1
Execution Version


SECURITIES PURCHASE AND SALE AGREEMENT
 


 
by and among
 


 
CAPRIUS, INC.,
 
M.C.M. ENVIRONMENTAL TECHNOLOGIES, INC.,
 
and
 
M.C.M. ENVIRONMENTAL TECHNOLOGIES LTD.
 
and
 
VINTAGE CAPITAL GROUP, LLC
 


 

 
 
 
Senior Secured Promissory Note Due 2010
 
 
 



Dated as of September 16, 2009

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
1.   
DEFINITIONS; COLLATERAL DEFINITIONS; ACCOUNTING TERMS
 
1
         
1.1
Definitions
 
1
 
1.2
Accounting Terms and Computations
 
15
 
1.3
Covenants
 
15
 
1.4
Captions; Construction and Interpretation
 
15
 
1.5
Determinations
 
15
         
2.
PURCHASE AND SALE OF THE NOTE
 
15
         
2.1
Authorization
 
15
 
2.2
Closing
 
15
 
2.3
Closing Actions
 
16
 
2.4
Fees and Expenses
 
16
 
2.5
Funding, Use of Proceeds
 
17
 
2.6
Joint and Several Liability of the Borrowers
 
17
 
2.7
Administrative Borrower
 
19
         
3.
REPRESENTATIONS AND WARRANTIES OF THE BORROWERS
 
20
         
3.1
Organization and Qualification
 
20
 
3.2
Corporate or Other Power
 
21
 
3.3
Authorization; Binding Obligations
 
21
 
3.4
Subsidiaries
 
21
 
3.5
Conflict with Other Instruments; Existing Defaults
 
21
 
3.6
Governmental and Other Third Party Consents
 
22
 
3.7
Capitalization
 
22
 
3.8
Names; Business Locations
 
23
 
3.9
Financial Statements
 
23
 
3.10
Absence of Certain Changes
 
24
 
3.11
Material Contracts
 
26
 
3.12
Existing Indebtedness; Existing Liens; Investments
 
27
 
3.13
Litigation
 
28
 
3.14
Transactions With Affiliates
 
28
 
3.15
Compliance With Laws; Operating Licenses
 
29
 
3.16
Real Property
 
29
 
3.17
Employee Benefit Plans; ERISA
 
29
 
3.18
Taxes
 
30
 
3.19
Title to Property; Liens
 
31
 
3.20
Environmental Matters
 
31
 
3.21
Intellectual Property
 
32
 
3.22
Labor Relations
 
34
 
3.23
Employment Agreements
 
34
 
3.24
Employees and Contractors
 
35
 
3.25
Employment Matters
 
35

 
i

--------------------------------------------------------------------------------


 

 
3.26
Insurance
 
35
 
3.27
Business Relationships
 
36
 
3.28
Solvency
 
36
 
3.29
Depository and Other Accounts
 
36
 
3.30
Brokers; Certain Expenses
 
36
 
3.31
No Event of Default
 
37
 
3.32
Financial Sophistication
 
37
 
3.33
Equipment and Other Personal Property
 
37
 
3.34
Inventory
 
37
 
3.35
Accounts
 
37
 
3.36
Disclosure
 
38
 
3.37
Projections
 
38
         
4.   
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
38
         
4.1
Organization and Qualification
 
38
 
4.2
Corporate or Other Power
 
38
 
4.3
Authorization; Binding Obligations
 
39
 
4.4
Financial Sophistication
 
39
         
5.
CONDITIONS TO THE OBLIGATIONS OF THE PURCHASER
 
39
         
5.1
Representations and Warranties; No Default
 
39
 
5.2
Purchase Permitted By Applicable Laws; No Conflicts
 
39
 
5.3
No Injunction, Order or Suit
 
40
 
5.4
Delivery of Certain Closing Documents
 
40
 
5.5
Delivery of Corporate Documents
 
41
 
5.6
Insurance
 
42
 
5.7
Third-Party Consents
 
42
 
5.8
Financial Statements
 
42
 
5.9
Due Diligence; Environmental Investigations
 
42
 
5.10
No Material Adverse Change
 
42
 
5.11
No Change in the Markets
 
42
 
5.12
Disclosure
 
42
 
5.13
Proceedings Satisfactory
 
42
         
6.
POST-CLOSING OBLIGATIONS OF THE BORROWERS
 
43
         
6.1
Patents
 
43
 
6.2
Other Collateral Documents
 
43
 
6.3
Warrant
 
43
 
6.4
Sassoon Settlement Amount
 
44
 
6.5
Payroll Taxes
 
44
 
6.6
Consent of the Office of the Chief Scientist
 
44
 
6.7
Morgan Employment Agreement
 
44
 
6.8
A.G.M. Tefen Liens
 
44
 
6.9
Deposit Account Control Agreements
 
44

 
ii

--------------------------------------------------------------------------------


 
7.    
ACTIONS AND DOCUMENTS RELATING TO THE COLLATERAL
 
44
       
8.
INDEMNIFICATION; FEES AND EXPENSES
 
45
         
8.1
Transfer Taxes
 
45
 
8.2
Losses
 
45
 
8.3
Indemnification Procedures
 
46
 
8.4
Contribution
 
46
         
9.
AFFIRMATIVE COVENANTS
 
47
         
9.1
Payment of Note and Other Obligations
 
47
 
9.2
Performance of Investment Documents
 
47
 
9.3
Notices
 
47
 
9.4
Books and Records; Financial Statements
 
48
 
9.5
Guarantor Financial Statements
 
49
 
9.6
Landlord, Distributor and Storage Agreements
 
50
 
9.7
Subsidiaries
 
50
 
9.8
Compliance with Laws; Consents
 
50
 
9.9
Legal Existence
 
50
 
9.10
Maintenance of Properties
 
50
 
9.11
Insurance
 
51
 
9.12
Payment of Obligations
 
51
 
9.13
Compliance with Material Contracts
 
51
 
9.14
Environmental Matters
 
52
 
9.15
Future Information
 
52
 
9.16
Further Assurances
 
52
 
9.17
Management by Key Management Personnel
 
52
 
9.18
Legal and Capital Structure
 
53
 
9.19
Purchaser Costs, Fees and Expenses
 
53
 
9.20
Manufacturing Source
 
53
 
9.21
Unit Sales
 
53
         
10.
NEGATIVE COVENANTS
 
54
         
10.1
Mergers; Consolidations; Acquisitions; Structural Changes
 
54
 
10.2
Loans
 
54
 
10.3
Indebtedness
 
54
 
10.4
Affiliate Transactions
 
54
 
10.5
Limitation on Liens
 
54
 
10.6
Payments and Amendments of Subordinated Debt
 
55
 
10.7
Distributions
 
56
 
10.8
Disposition of Assets
 
56
 
10.9
Additional Securities
 
56
 
10.10
[Reserved]
 
56
 
10.11
Restricted Investment
 
56
 
10.12
Subsidiaries and Joint Ventures
 
56

 
iii

--------------------------------------------------------------------------------


 

 
10.13
Tax Consolidation
 
56
 
10.14
Organizational Documents
 
56
 
10.15
Fiscal Year End
 
56
 
10.16
Limitations on Payment Restrictions Affecting Subsidiaries
 
57
 
10.17
Change in Business
 
57
 
10.18
Subordination
 
57
 
10.19
Accounting Changes
 
57
 
10.20
[Reserved]
 
57
 
10.21
Hazardous Substances
 
57
 
10.22
No Solicitation or Negotiation
 
57
 
10.23
Employment Agreements
 
59
 
10.24
No Securities or Options Granted
 
59
 
10.25
Advances
 
59
 
10.26
M.C.M. UK
 
59
 
10.27
Sales of Inventory
 
59
         
11.   
DEFAULTS AND REMEDIES
 
59
         
11.1
Events of Default
 
59
 
11.2
Acceleration
 
62
 
11.3
Set Off and Sharing of Payments
 
62
 
11.4
Other Remedies
 
62
 
11.5
Appointment of Receiver
 
63
 
11.6
Waiver of Past Defaults
 
63
         
12.
WAIVER
 
63
       
13.
POWER OF ATTORNEY
 
63
       
14.
MISCELLANEOUS
 
64
         
14.1
Survival of Representations and Warranties; Purchaser Investigation
 
64
 
14.2
Consent to Amendments
 
64
 
14.3
Entire Agreement
 
64
 
14.4
Severability
 
65
 
14.5
Successors and Assigns; Assignments
 
65
 
14.6
Certain Agreements of the Borrowers
 
65
 
14.7
Notices
 
65
 
14.8
Counterparts
 
66
 
14.9
Governing Law
 
67
 
14.10
Limitation of Liability
 
67
 
14.11
Publicity
 
67
 
14.12
Waiver of Trial by Jury
 
67
 
14.13
Cumulative Effect; Conflict of Terms
 
67
 
14.14
Time of Essence
 
68
 
14.15
Interpretation
 
68

 
iv

--------------------------------------------------------------------------------


 

 
14.16
Consent to Forum
 
68
 
14.17
Judicial Reference
 
68

 
 
EXHIBITS
 
Exhibit A   
  —  
Form of Note
Exhibit B
—
‘654 Patent Assignment
Exhibit C
—
Form of Patent Security Agreement
Exhibit D
—
Form of Pledge Agreement
Exhibit E
—
Form of Investment Monitoring Agreement
Exhibit F
—
Form of Security Agreement
Exhibit G
—
Form of Disbursement Request

 
v

--------------------------------------------------------------------------------


 
SECURITIES PURCHASE AND SALE AGREEMENT
 
THIS SECURITIES PURCHASE AND SALE AGREEMENT is entered into as of September 16,
2009 (this “Agreement”), by and among CAPRIUS, INC., a Delaware corporation
(“Caprius”), M.C.M. ENVIRONMENTAL TECHNOLOGIES, INC., a Delaware corporation
(“M.C.M.”), and M.C.M. ENVIRONMENTAL TECHNOLOGIES LTD., an Israeli corporation
(“M.C.M. Israel”) (Caprius, M.C.M. and M.C.M. Israel may be individually
referred to as a “Borrower” and collectively referred to as the “Borrowers”),
and VINTAGE CAPITAL GROUP, LLC, a Delaware limited liability company (together
with its successors and assigns, the “Purchaser”).
 
R E C I T A L S
 
A.           The Borrowers are engaged in the business of designing,
manufacturing and distributing chemical-based onsite medical waste treatment
technologies (the “Business”);
 
B.           The Borrowers are obtaining financing from the Purchaser hereunder
(the “Financing”) for general corporate purposes;
 
C.           In connection with the Financing, the Borrowers jointly and
severally desire to sell to the Purchaser a Note in substantially the form
attached hereto as Exhibit A (as amended, restated, supplemented, replaced or
otherwise modified from time to time, the “Note”), and the Purchaser desires to
purchase such Note, on the terms and subject to the conditions set forth herein;
 
D.           To induce the Purchaser to provide the Financing, and in
consideration therefor, each Borrower has entered or will enter into other
Investment Documents, under which, among other things, the Borrowers have
granted or will grant to the Purchaser certain investment monitoring and other
rights with respect to the Borrowers in connection with the transactions
contemplated by this Agreement; and
 
E.           To further induce the Purchaser to provide the Financing, and in
consideration therefor, each Borrower has granted to the Purchaser a security
interest in all of such Borrower’s right, title and interest in all of its
respective assets pursuant to certain Collateral Documents to be entered into in
connection with the transactions contemplated by this Agreement.
 
A G R E E M E N T
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
 
1.           DEFINITIONS; COLLATERAL DEFINITIONS; ACCOUNTING TERMS
 
1.1           Definitions.  For purposes of this Agreement, the following terms
shall have the following meanings (such meanings to be equally applicable to the
singular and the plural forms thereof):
 

--------------------------------------------------------------------------------


 
“‘391 Patent” means United States Patent 6,494,391.
 
“‘654 Patent” means United States Patent 5,620,654.
 
“Accounts” shall mean all accounts, contract rights, chattel paper, instruments
and documents, whether now owned or hereafter created or acquired by any of the
Borrowers, or in which any of the Borrowers now has or hereafter acquires any
interest.
 
“Administrative Borrower” shall have the meaning specified in Section 2.7.
 
“Advance” shall mean an advance of funds made by the Purchaser to or on behalf
of the Borrowers pursuant to Section 2.5, the amount of which shall be added to
the aggregate principal balance outstanding under the Note.
 
“Affiliate,” when used with respect to a specified Person, shall mean a Person
(other than a Subsidiary):  (i) which directly, or indirectly through one or
more intermediaries, controls, or is controlled by, or is under common control
with, the specified Person; (ii) which beneficially owns or holds 5% or more of
any class of the Voting Stock of the specified Person; or (iii) 5% or more of
the Voting Stock (or in the case of a Person which is not a corporation, 5% or
more of the equity interest) of which is beneficially owned or held by the
specified Person or a Subsidiary of the specified Person.  “Affiliate” when used
with respect to any of the Borrowers shall also include a member of the
Immediate Family of any Existing Stockholder or any trustee of any Existing
Stockholder.
 
“Agreement” shall mean this Agreement, together with the exhibits and the
Disclosure Schedules hereto, in each case as amended, restated, supplemented or
otherwise modified from time to time.
 
“Annual Financial Projections” shall have the meaning specified in Section 9.4.
 
“Applicable Laws” shall mean all applicable provisions of all (i) constitutions,
treaties, statutes, laws, rules, regulations and ordinances of any Governmental
Authority and all common law duties, (ii) Consents of any Governmental Authority
and (iii) orders, decisions, rulings, judgments, directives or decrees of any
Governmental Authority.
 
“Assignee” shall have the meaning specified in Section 14.5.
 
“Assignment” shall mean an assignment or other transfer of the Note pursuant to
the terms of the Note.
 
“Audit Report” shall have the meaning specified in Section 9.4.
 
“Bankruptcy Laws” shall mean Title 11 of the United States Code (11 U.S.C.
Section 101, et seq.), as amended from time to time, and any other federal or
state law relating to bankruptcy, insolvency or reorganization or for the relief
of debtors.
 
2

--------------------------------------------------------------------------------


 
“Benefit Plan” shall mean any of the following:  (i) each termination or
severance agreement involving any Borrower, on the one hand, and any of its
respective employees, on the other hand, (ii) all employee benefit plans, as
defined in ERISA Section 3(3), and (iii) all other profit-sharing, bonus, stock
option, stock purchase, stock bonus, restricted stock, stock appreciation right,
phantom stock, vacation pay, holiday pay, tuition reimbursement, scholarship,
severance, dependent care assistance, excess benefit, incentive compensation,
salary continuation, supplemental retirement, employee loan or loan guarantee
program, split dollar, cafeteria plan, and other compensation arrangements; in
each case maintained or contributed to by any Borrower for the benefit of their
respective employees (or former employees) and/or their beneficiaries.  An
arrangement will not fail to be a Benefit Plan simply because it only covers one
individual, or because any Borrower’s obligations under such arrangement arise
by reason of its being a “successor employer” under Applicable
Laws.  Furthermore, a Voluntary Employees’ Beneficiary Association under
Section 501(c)(9) of the Code will be considered a Benefit Plan for this
purpose.
 
“Board of Directors” shall mean, with respect to any Person, the board of
directors (or similar governing body) of such Person.
 
“Borrower” and “Borrowers” shall have the meaning specified in the preamble.
 
“Borrowers’ Representatives” shall have the meaning specified in
Section 10.22(a).
 
“Business” shall have the meaning specified in Recital A.
 
“Business Day” shall mean any day that is not a Saturday, a Sunday or a day on
which banking institutions in the city of Los Angeles, California are authorized
or required by law to close.
 
“Capital Expenditures” shall mean, for any period, all expenditures of the
Borrowers (whether paid in cash, accrued or financed by the incurrence of
Indebtedness) during such period, including all Capital Lease Obligations, for
any property, plant, equipment or other fixed assets, or for improvements
thereto, or for replacements, substitutions or additions thereto, that have a
useful life of more than one (1) year or are required to be capitalized on the
consolidated balance sheet of the Borrowers in accordance with GAAP.
 
“Capital Lease” shall mean any lease or agreement of any Borrower for the right
to use property (whether real, personal or mixed) which has been or is required
to be capitalized on the consolidated balance sheet of such Borrower in
accordance with GAAP.
 
“Capitalized Lease Obligations” shall mean any Indebtedness represented by
obligations under a Capital Lease.
 
“Caprius” shall have the meaning specified in the preamble.
 
“Change in Control” shall mean, after the date hereof, the occurrence of one or
more of the following events:
 
3

--------------------------------------------------------------------------------


 
(a)           any “person” or “group” (as such terms are used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act or any successor provisions
to either of the foregoing), including any group acting for the purpose of
acquiring, holding, voting or disposing of securities within the meaning of Rule
13d-5(b)(1) of the Exchange Act, becomes the “beneficial owner” (as such term is
defined in Rule 13d-3 of the Exchange Act (provided, that a Person will be
deemed to have “beneficial ownership” of all shares that any such Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time)), directly or indirectly of 5% or more of Caprius;
 
(b)           the sale, transfer, assignment, lease, conveyance or other
disposition, directly or indirectly, of all or substantially all of the assets
of any Borrower shall have occurred or shall have been approved by the Board of
Directors of any Borrower or its stockholders;
 
(c)           any Borrower merges, consolidates or amalgamates with or into any
other Person, or any other such Person merges, consolidates or amalgamates with
or into any Borrower;
 
(d)           the Board of Directors or the stockholders of any Borrower shall
have approved any plan or proposal for the liquidation or dissolution of such
Borrower;
 
(e)           Prior to the payment of the Sassoon Settlement Amount, Caprius
ceases to own and control, directly or indirectly, 96.66% of the issued and
outstanding shares of capital stock (or other equity interests) of M.C.M. or
100% of the issued and outstanding shares of capital stock (or other equity
interests) of any other Subsidiary;
 
(f)           Following payment of the Sassoon Settlement Amount, Caprius ceases
to own and control, directly or indirectly, 100% of the issued and outstanding
shares of capital stock (or other equity interests) of any Subsidiary (other
than as a result of a merger of any Subsidiary of Caprius into Caprius or
another domestic Subsidiary of Caprius permitted pursuant to Section 10.1);
 
(g)           M.C.M. ceases to own and control directly or indirectly, 100% of
the issued and outstanding shares of capital stock (or other equity interests)
of M.C.M. Israel or M.C.M. UK (other than as a result of a merger of either such
entity into Caprius or M.C.M.); or
 
(h)           Dwight Morgan shall cease to be an executive officer of the
Borrowers; provided, however, if such officer ceases to be an executive officer,
the Borrowers may propose to Purchaser a replacement within ninety (90) days of
such event, and if such replacement is acceptable to Purchaser (with such
acceptance not to be unreasonably withheld or delayed) no Change in Control
shall be deemed to have occurred.
 
“Charter Documents” shall mean with respect to any Person, its certificate of
incorporation, articles of incorporation, bylaws, certificate of formation,
partnership agreement, regulations, operating agreement and al other comparable
organizational documents.
 
“Closing” shall have the meaning specified in Section 2.3.
 
“Closing Date” shall have the meaning specified in Section 2.3.
 
“Closing Fee” shall have the meaning specified in Section 2.4.
 
4

--------------------------------------------------------------------------------


 
“Code” shall mean the Internal Revenue Code of 1986, as amended, or any
successor statute, and the treasury regulations promulgated thereunder, as in
effect from time to time.
 
“Collateral” shall mean the collateral under the Collateral Documents, however
defined, and wherever located.
 
“Collateral Documents” shall mean, collectively, the Security Agreement, the
Pledge Agreement, the UCC financing statements, any Guaranty, any Patent
Security Agreement and any landlord waivers and consents, notices of security
interest in deposit accounts, deposit account control agreements, fixture
filings, patent, trademark and copyright filings, assignments, or
acknowledgments and other agreements, instruments and documents delivered from
time to time in connection therewith or otherwise to secure the Obligations or
any other obligations of the Borrowers or any other Person under this Agreement,
the Note or any other Investment Document, including, but not limited to, any
guarantees or pledge agreements subsequently executed by any Borrower pursuant
to Section 9.8, in each case as amended, restated, supplemented or otherwise
modified from time to time.
 
“Common Stock” shall mean shares of common stock of Caprius.
 
“Consent” shall mean any consent, approval, authorization, waiver, permit,
grant, franchise, license, exemption or order of, or any registration,
certificate, qualification, declaration or filing with, or any notice to, any
Person, including, without limitation, any Governmental Authority.
 
“Consent of the Office of the Chief Scientist” shall mean that certain consent
issued to the Borrowers by the Office of the Chief Scientist of the State of
Israel, in form and substance satisfactory to the Purchaser in its sole and
absolute discretion.
 
“Consolidated” means the consolidation in accordance with GAAP of the accounts
or other items as to which such term applies.
 
“Contingent Obligations” shall mean, with respect to any Person, any obligation,
or arrangement, direct or indirect, contingent or otherwise, of such Person
(i) with respect to any Indebtedness, lease, dividend, letter of credit or other
obligation (collectively, the “Primary Obligations”) of another Person,
including, without limitation, any direct or indirect guarantee of such
Indebtedness (other than any endorsement for collection or deposit in the
ordinary course of business) or any other direct or indirect obligation, by
agreement or otherwise, to purchase or repurchase any such Primary Obligation or
any property constituting direct or indirect security therefor, or to provide
funds for the payment or discharge of any such Primary Obligation (whether in
the form of loans, advances, or purchases of property, securities or services,
capital contributions, dividends or otherwise), letters of credit and
reimbursement obligations for letters of credit, (ii) to provide funds to
maintain the financial condition of any other Person, (iii) otherwise to
indemnify or hold harmless the holders of Primary Obligations of another Person
against loss in respect thereof or (iv) in connection with any synthetic lease
or other off-balance sheet lease transaction.  The amount of any Contingent
Obligation under clauses (i) and (ii) above shall be the maximum amount
guaranteed or otherwise supported by the Contingent Obligation.
 
5

--------------------------------------------------------------------------------


 
“Convertible Securities” shall mean, with respect to any Person, any rights,
options, warrants, securities or other obligations issued or issuable by such
Person or any other Person that are exercisable or exchangeable for, or
convertible into, any Securities of such Person.
 
“Default” shall mean any Event of Default or any event or condition which, with
the giving of notice or the lapse of time or both, becomes an Event of Default.
 
“Disbursement Request” shall mean a disbursement request in substantially the
form attached hereto as Exhibit G.
 
“Disclosure Schedules” shall have the meaning specified in the introductory
paragraph of Section 3.
 
“Distribution” shall mean and include, in respect of any Person, (i) the payment
of any dividends or other distributions on Securities (except distributions
payable in common stock or equivalent equity securities of non-corporate
issuers, if applicable), (ii) the redemption or acquisition of Securities of
such Person, as the case may be, and (iii) any payment or prepayment of
principal of, premium (if any) or interest, fees or other charges on or with
respect to or any redemption, purchase or other acquisition for value,
retirement, defeasance or sinking fund or similar payment with respect to any
Indebtedness that is subordinated to the Note, the PIK Notes, or any payment in
violation of the subordination provisions of any Indebtedness that is
subordinated to the Note or the PIK Notes, except regularly scheduled or
required principal payments (other than any required change of control or asset
proceeds payments) or interest payments on such Indebtedness as permitted by
such subordination provisions.
 
“Employment Agreements” shall mean any Employment Agreements, in form and
substance satisfactory to the Purchaser in its sole and absolute discretion, by
and between a Borrower and its executive officers.
 
“Environmental Conditions” shall mean any Release of any Hazardous Materials
(whether or not such Release constituted at the time thereof a violation of any
Environmental Laws) or any violation of any Environmental Law as a result of
which any Environmental Person has or may become liable to any Person or by
reason of which the business, condition or operations of such Environmental
Person or any of its assets or properties may suffer or be subjected to any Lien
or liability.
 
“Environmental Laws” shall mean all Applicable Laws relating to Hazardous
Materials or the protection of human health or the environment, including all
requirements pertaining to reporting, permitting, investigating or remediating
Releases or threatened Releases of Hazardous Materials into the environment, or
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials.  Without limiting the
generality of the foregoing, the term “Environmental Laws” shall include the
Comprehensive Environmental Response, Compensation and Liability Act (42 U.S.C.
§ 9601, et seq.) (“CERCLA”), the Hazardous Materials Transportation Act (49
U.S.C. § 1801, et seq.), the Resource Conservation and Recovery Act (42 U.S.C. §
6901, et seq.), the Federal Clean Water Act (33 U.S.C. § 1251, et seq.), the
Clean Air Act (42 U.S.C. § 7401, et seq.), the Toxic Substances Control Act (15
U.S.C. § 2601, et seq.) and the Occupational Safety and Health Act (29 U.S.C. §
651, et seq.), as such laws may be amended from time to time, and any other
present or future federal, state, local or foreign statute, ordinance, rule,
regulation, order, judgment, decree, permit, license or request or binding
determination of, or agreement with, any Governmental Authority relating to or
imposing liability or establishing standards of conduct for the protection of
human health or safety or the environment.
 
6

--------------------------------------------------------------------------------


 
“Environmental Persons” shall mean, collectively (i) all Borrowers and any of
their Affiliates, (ii) any other Person in which any of the Persons listed in
clause (i) above was at any time, or is, a partner, joint venturer, member or
other participant, and (iii) any predecessor or former partnership, joint
venture, trust, association, corporation, limited liability company or other
Person, whether in existence as of the date hereof or at any time prior to the
date hereof, the assets, properties, liabilities or obligations of which have
been acquired or assumed by any of the Persons listed in clause (i) above or to
which any of the Persons listed in clause (i) above has
succeeded.  Environmental Persons shall not include any individuals.
 
“Equipment” shall have the meaning ascribed to such term under the UCC.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute, including the rules and regulations
promulgated thereunder, in each case as amended from time to time.
 
“Event of Default” shall have the meaning specified in Section 11.1.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations promulgated thereunder.
 
“Existing Stockholders” shall mean the record owners of Caprius’ capital stock
as of the Closing Date.
 
“Facility Fee” shall have the meaning specified in Section 2.4.
 
“Financial Statements” shall have the meaning specified in Section 3.9.
 
“Financing” shall have the meaning specified in Recital B.
 
“Fiscal Quarter” shall mean any of the four quarters of a Fiscal Year.
 
“Fiscal Year” shall mean the fiscal year ending September 30.
 
“Fully Diluted Basis” shall mean, at any time, a basis that includes all
Securities of a Person issued and outstanding at such time and all additional
Securities of that Person which would be issued upon the conversion, purchase,
exchange or exercise of all Securities of the Person (a) outstanding at such
time or (b) authorized to be issued under any stock option or similar plan, and
where the number issued is measured on a Fully Diluted Basis including in the
denominator the new Securities to be issued.
 
7

--------------------------------------------------------------------------------


 
“GAAP” shall mean generally accepted accounting principles and practices set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as may be approved by a significant segment of
the accounting profession, all as in effect from time to time, applied on a
basis consistent with prior periods.
 
“Governmental Authority” shall mean any nation or government, and any state or
political subdivision thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any court, tribunal or public or private arbitrator(s) of competent
jurisdiction, and any self-regulatory organization.
 
“Guaranty” means a guarantee of the Obligations in form and substance
satisfactory to the Purchaser in its sole and absolute discretion.
 
“Hazardous Materials” or “Hazardous Substances” shall mean any substance (i) the
presence of which requires investigation or remediation under any Applicable
Laws, (ii) that is defined or becomes defined as a “hazardous waste” or
“hazardous substance” under any Applicable Laws (including, without limitation,
all Environmental Laws), (iii) that is toxic, explosive, corrosive, inflammable,
infectious, radioactive, carcinogenic, mutagenic, biohazardous or otherwise
hazardous and is or becomes regulated by any Governmental Authority, (iv) the
presence of which on any real property causes or threatens to cause a nuisance
upon or decrease in value of the real property or to adjacent properties or
poses or threatens to pose a hazard to any real property or to the health or
safety of Persons on or about any real property, or (v) that contains gasoline
or other petroleum hydrocarbons, polychlorinated biphenyls or asbestos.
 
“Holder” shall mean any Person (including, without limitation, the Purchaser) in
whose name:  (i) the Note, (ii) any new note issued in connection with any
partial Assignment of the Note, or (iii) any PIK Notes issued or deemed issued
under the Note, is registered in the register required to be maintained by the
Borrowers pursuant to Section 8 of the Note.
 
“Immediate Family” of a Person includes such Person’s spouse, and any of such
Person’s parents, children and grandchildren, siblings and in-laws.
 
“Indebtedness” shall mean, without duplications, (i) indebtedness arising from
the lending of money by any Person to any Borrower, (ii) indebtedness, whether
or not in any such case arising from the lending by any Person of money to any
Borrower, (A) which is represented by notes payable or drafts accepted that
evidence extensions of credit, (B) which constitute obligations evidenced by
bonds, debentures, notes or similar instruments, or (C) upon which interest
charges are customarily paid, or that was issued or assumed as full or partial
payment for Property (other than accounts payable incurred in the ordinary
course of business and not past due by more than one hundred eighty (180) days),
businesses or assets, (iii) any Capitalized Lease Obligation, (iv) reimbursement
obligations with respect to letters of credit or guaranties of letters of credit
and (v) indebtedness of any Borrower under any guaranty of obligations that
would constitute indebtedness under clauses (i) through (iii) hereof, if owed
directly by such Borrower.
 
“Indemnified Parties” shall have the meaning specified in Section 8.2.
 
8

--------------------------------------------------------------------------------


 
“Initial Approved Budget” shall have the meaning specified in Section 2.5.
 
“Initial Term” shall mean the period from the Closing Date through the earliest
of (a) the issuance of the Warrant in accordance with the terms hereof, (b) the
ninetieth (90th) day following the Closing Date and (c) the occurrence of an
Event of Default that has not been waived by the Purchaser in its sole and
absolute discretion.
 
“Initial Term Maximum Availability” shall mean $1,000,000.
 
“Intellectual Property” shall mean all intellectual property, including, without
limitation, (i) inventions, whether or not patentable, whether or not reduced to
practice, and whether or not yet made the subject of a pending patent
application or applications, (ii) ideas, discoveries and conceptions of
potentially patentable subject matter, including, without limitation, any patent
disclosures, whether or not reduced to practice and whether or not yet made the
subject of a pending patent application or applications, (iii) national
(including the United States) and multinational statutory invention
registrations, patents, patent registrations and patent applications (including
all reissues, divisions, continuations, continuations-in-part, extensions and
reexaminations) and all rights therein provided by international treaties or
conventions and all improvements to the inventions disclosed in each such
registration, patent or application, (iv) trademarks, service marks, domain
names, trade dress, logos, trade names and corporate names, whether or not
registered, including all common law rights, and registrations and applications
for registration thereof, including, without limitation, all marks registered in
the United States Patent and Trademark Office, the trademark offices of the
states and other territories of the United States of America, and the trademark
offices of other nations throughout the world, and all rights therein provided
by international treaties or conventions, (v) copyrights (registered or
otherwise) and registrations and applications for registration thereof,
(vi) computer software, databases, works of authorship, mask works, source
codes, object codes, methodologies, (vii) trade secrets and confidential,
technical and business information (including ideas, formulas, compositions,
inventions, and conceptions of inventions whether patentable or unpatentable and
whether or not reduced to practice), (viii) whether or not confidential,
technology (including know-how and show-how), manufacturing and production
processes and techniques, research and development information, drawings,
specifications, designs, models, plans, proposals, technical data, copyrightable
works, financial, marketing and business data, pricing and cost information,
business and marketing plans and customer and supplier lists and information,
(ix) copies and tangible embodiments of all the foregoing, in whatever form or
medium, (x) all rights to obtain and rights to apply for patents, and to
register trademarks and copyrights, and (xi) all rights to sue or recover and
retain damages and costs and attorneys’ fees for present and past infringement
of any of the foregoing.
 
“Inventory” shall have the meaning specified in Section 3.34.
 
“Investment Documents” shall mean, collectively, this Agreement, the Note, the
PIK Notes, the Collateral Documents, the Investment Monitoring Agreement and all
other agreements, instruments, certificates, closing and other letters and other
documents executed and/or delivered in connection herewith or therewith, in each
case as amended, restated, supplemented or otherwise modified from time to time.
 
9

--------------------------------------------------------------------------------


 
“Investment Monitoring Agreement” shall mean that certain Investment Monitoring
Agreement, of even date herewith, by and among the Borrowers and the Purchaser,
as amended, restated, supplemented or otherwise modified from time to time, in
substantially the form attached hereto as Exhibit E.
 
“Investments” shall mean, as applied to any Person, (i) any direct or indirect
acquisition by such Person of Securities, other securities or other interests
of, or investments in, any other Person, or all or any substantial part of the
business or assets of any other Person, and (ii) any direct or indirect loan,
guarantee, gift, advance or capital contribution by such Person to any other
Person.
 
“Judgment” shall mean any money judgments, writs of attachment or similar
processes, which are issued or rendered against any Borrower, or any of their
respective Property (i) in the case of money judgments, in an amount of $10,000
or more for any single judgment, attachment or process or $50,000 or more for
all such judgments, attachments or processes in the aggregate, in each case in
excess of any applicable insurance with respect to which the insurer has
admitted liability, and (ii) in the case of non-monetary judgments, such
judgment or judgments (in the aggregate) which would reasonably be expected to
have a Material Adverse Effect, in each case which judgment is not stayed,
released, insured, bonded or discharged within forty-five (45) days of filing.
 
“Key Management Personnel” shall have the meaning specified in Section 9.18.
 
“Knowledge” means the knowledge of the officers of any Borrower after reasonable
inquiry into the subject matter.
 
“Lien” shall mean any lien (statutory or other), pledge, mortgage, deed of
trust, assignment, deposit arrangement, priority, security interest, option
charge or encumbrance or other preferential arrangement of any kind or nature
whatsoever (including, without limitation, the interest of a lessor under a
Capital Lease having substantially the same economic effect), any agreement to
give or refrain from giving any lien, pledge, mortgage, security interest,
option charge or other encumbrance of any kind, any conditional sale or other
title retention agreement, any lease in the nature thereof and the filing or
existence of any financing statement or other similar form of notice under the
laws of any jurisdiction or any security agreement authorizing any Person to
file such a financing statement, whether arising by contract, operation of law,
or otherwise.
 
“Losses” shall have the meaning specified in Section 8.2.
 
“Material Adverse Effect” or “Material Adverse Change” shall mean any material
adverse effect on or material adverse change in, as the case may be, (A) the
business, assets, liabilities, condition (financial or otherwise), properties
(whether real, personal, or otherwise), results of operations, value or
performance of the Borrowers, taken as a whole, (B) the ability of any Borrower
to perform or observe its obligations under this Agreement or any other
Investment Document to which it is a party or (C) the legality, binding effect,
validity or enforceability of this Agreement or any other Investment Document or
the perfection or priority of any Lien granted under any Collateral Document.
 
10

--------------------------------------------------------------------------------


 
“Material Contracts” shall have the meaning specified in Section 3.11.
 
“M.C.M.” shall have the meaning specified in the preamble.
 
“M.C.M. Israel” shall have the meaning specified in the preamble.
 
“M.C.M. UK” means M.C.M. Environmental Technologies (U.K.), Ltd., a United
Kingdom corporation.
 
“Monthly Reporting Package” shall have the meaning specified in Section 9.4.
 
“Multiemployer Plan” shall have the meaning ascribed to such term by ERISA.
 
“Note” shall have the meaning specified in Recital C.
 
“Obligations” shall mean any and all present and future loans, Advances,
Indebtedness, claims, guarantees, liabilities or obligations of the Borrowers,
or of any other Person for or on behalf of the Borrowers, owing to the
Purchaser, or any of their Affiliates or any Indemnified Party, of whatever
nature, character or description, arising under or in connection with this
Agreement, the Note, any PIK Notes, the Collateral Documents and any other
Investment Document or otherwise, any and all agreements, instruments or other
documents heretofore or hereafter executed or delivered in connection with any
of the foregoing, in each case whether due or not due, direct or indirect, joint
and/or several, absolute or contingent, voluntary or involuntary, liquidated or
unliquidated, determined or undetermined, now or hereafter existing, amended,
renewed, extended, replaced, exchanged, restated, refinanced, refunded or
restructured, whether or not from time to time decreased or extinguished and
later increased, created or incurred, whether for principal, interest, premiums,
fees, costs, expenses (including, without limitation, attorneys’ fees, costs and
expenses) or other amounts incurred for administration, collection, enforcement
or otherwise, whether or not arising after the commencement of any proceeding
under the Bankruptcy Laws (including, without limitation, post-petition
interest) and whether or not allowed or allowable as a claim in any such
proceeding, and whether or not recovery of any such obligation or liability may
be barred by any statute of limitations or such Indebtedness, claim, liability
or obligation may otherwise be unenforceable.
 
“Operating Licenses” shall mean, collectively, all licenses, franchises,
permits, consents, approvals, registrations, certificates and authorizations of
all Governmental Authorities necessary or advisable to the conduct of the
Business.
 
“Other Debt Document” shall mean any agreement, instrument or other document
evidencing or governing any Indebtedness of any Borrower, other than the Note,
the PIK Notes and any other Investment Document.
 
“Patent Security Agreement” shall mean a patent security agreement, as amended,
restated, supplemented or otherwise modified from time to time, in substantially
the form attached hereto as Exhibit C.
 
“Permitted Liens”, with respect to any Borrower, shall have the meaning set
forth in Section 10.5.
 
11

--------------------------------------------------------------------------------


 
“Permitted Third Party Refinancing” shall have the meaning specified in
Section 10.22(c).
 
“Person” shall mean any individual, trustee, sole proprietorship, partnership,
joint venture, trust, unincorporated organization, association, corporation,
limited liability company, or other entity or any Governmental Authority.
 
“PIK Notes” shall mean those subordinated secured promissory notes of equal
tenor to the Note issued or deemed issued pursuant to the terms of the Note.
 
“Pledge Agreement” shall mean that certain Pledge Agreement of even date
herewith by and among the Borrowers and the Purchaser, as amended, restated,
supplemented or otherwise modified from time to time, in substantially the form
attached hereto as Exhibit D.
 
“Premises” shall mean any and all Real Property, including all buildings and
improvements now or hereafter located thereon and all appurtenances thereto, now
or hereafter owned, leased, occupied or used by the Borrowers.
 
“Prohibited Acquisition” shall have the meaning specified in Section 10.22(a).
 
“Prohibited Financing” shall have the meaning specified in Section 10.22(b).
 
“Projections” means the forecasted Consolidated (i) balance sheets, (ii) profit
and loss statements, (iii) cash flow statements, (iv) capitalization statements
of the Borrowers, all prepared on a consistent basis with the historical
financial statements of the Borrowers, together with appropriate supporting
details and a statement of underlying assumptions.
 
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
 
“Purchaser” shall have the meaning specified in the preamble.
 
“Purchaser Closing Period” shall have the meaning specified in Section 10.22(c).
 
“Real Property” shall mean any and all real property now or hereafter owned,
leased or operated by any Borrower.
 
“Refinancing Fee” shall have the meaning specified in Section 2.4.
 
“Release” shall mean any release (whether threatened or actual), migration,
spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting,
escaping, seeping, leaching, dumping or disposing into the environment or the
workplace of any Hazardous Materials, and otherwise as defined in any
Environmental Laws.
 
“Reportable Event” shall mean any of the events set forth in Section 4043 of
ERISA.
 
“Requisite Holders” shall have the meaning specified in Section 14.2.
 
12

--------------------------------------------------------------------------------


 
“Restricted Investment” shall mean any Investments in any Person that are made
without the prior written approval of the Purchaser, other than (i) Investments
by any Borrower in another Borrower and (ii) Investments which represent Capital
Expenditures permitted hereunder.
 
“Right of First Refusal” shall have the meaning specified in Section 10.22(c).
 
“Sale and Leaseback Transaction” shall mean any transaction in which any
Borrower becomes liable, directly or indirectly, with respect to any lease,
whether an operating lease or a Capital Lease, of any property (whether real,
personal or mixed), whether now owned or hereafter acquired, (i) which any
Borrower has sold or transferred or is to sell or transfer to any other Person
or (ii) which any Borrower intends to use for substantially the same purposes as
any other property which has been or is to be sold or transferred by any
Borrower to any other Person in connection with such lease.
 
“Sassoon Settlement Amount” shall mean that certain payment in the amount of
$90,000 to be made by the Borrowers pursuant to the terms of the Sassoon
Settlement Agreement.
 
“Sassoon Settlement Agreement” shall mean that certain Release and Settlement
Agreement, dated as of June 22, 2009, by and among Andre Sassoon and Andre
Sassoon International, Inc., on the one hand, and M.C.M., Caprius and George
Aaron, on the other hand, as amended.
 
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder, all as the same shall be in effect
from time to time.
 
“Security” shall mean all shares of stock, partnership interests, membership
interests or units or other ownership interests in any other Person and all
warrants, options or other rights to subscribe for or purchase, or obligations
to issue, the same, any Convertible Securities of such Person, including,
without limitation, any options or similar rights issued or issuable under any
employee stock option plan, pension plan or other employee benefit plan of such
Person, or any plan for, or other rights to, phantom stock or other arrangement
intended to result in payments by such Person which track or reflect the value
(or change in value) of the same.
 
“Security Agreement” shall mean that certain Security Agreement, dated as of the
date hereof, by and among the Borrowers and the Purchaser, as amended, restated,
supplemented or otherwise modified from time to time, in substantially the form
attached hereto as Exhibit F.
 
“Site” shall mean any real property previously, currently or hereafter owned,
leased or operated by any Environmental Person in connection with the operation
of the Business.
 
“Solvent” shall mean, with respect to any Person, on the date of determination,
that (i) the present fair saleable value of the assets of such Person in an
arm’s-length transaction will exceed the amount that will be required to be paid
on or with respect to the probable liability on the existing debts (whether
matured or unmatured, liquidated or unliquidated, absolute, fixed or contingent)
of such Person as they become absolute and matured, (ii) the sum of the debts
(whether matured or unmatured, liquidated or unliquidated, absolute, fixed or
contingent) of such Person will not exceed all of the property of such Person at
a fair valuation, and (iii) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person’s ability to pay
such debts and liabilities as they mature.  For purposes of the preceding
sentence, the amount of Contingent Obligations at any time shall be computed as
the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that are reasonably expected to become an
actual or matured liability.
 
13

--------------------------------------------------------------------------------


 
“Stockholder Consent” shall mean a written consent, duly executed and delivered
by the holders of at least sixty-six percent (66%) of each class of preferred
stock of Caprius that is outstanding immediately prior to the Closing, pursuant
to which such preferred stockholders acknowledge and consent to the consummation
of the transactions contemplated by this Agreement and the other Investment
Documents.
 
“Subordinated Debt” shall mean any Indebtedness of any Borrower that is
subordinated to the Obligations in a manner reasonably satisfactory to the
Purchaser and contains terms, including, without limitation, payment terms,
reasonably satisfactory to the Purchaser.
 
“Subsequent Approved Budget” shall have the meaning set forth in Section 2.5.
 
“Subsequent Term” shall mean the period from the termination of the Initial
Term, other than as a result of the occurrence of an Event of Default that has
not been waived by the Purchaser in its sole and absolute discretion, through
the earlier of (a) the Maturity Date (as such term is defined in the Note) and
(b) the occurrence of an Event of Default that has not been waived by the
Purchaser in its sole and absolute discretion; provided, however, that the
Subsequent Term shall not commence to the extent that an Event of Default has
occurred and is continuing as of the date such period otherwise would have
commenced.
 
“Subsequent Term Maximum Availability” shall mean $2,000,000.
 
“Subsidiary” and “Subsidiaries” shall mean, with respect to any specified
Person, any other Person of which more than fifty percent (50%) of the total
voting power of Securities entitled to vote (without regard to the occurrence of
any contingency) in the election of directors (or other Persons performing
similar functions) are at the time directly or indirectly owned by such
specified Person or such specified Person otherwise controls such other
Person.  Unless otherwise indicated, the term “Subsidiary” refers to any direct
or indirect Subsidiary of Caprius that may be formed or acquired in the future.
 
“Tax” or “Taxes” shall mean any present and future income, excise, sales, use,
stamp or franchise taxes and any other taxes, fees, duties, levies, or other
charges of any nature whatsoever imposed by any taxing Governmental Authority,
whether federal, state, local or foreign, together with any interest and
penalties thereon.
 
“Third Party Intellectual Property Rights” shall have the meaning set forth in
Section 3.21.
 
“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York from time to time.
 
14

--------------------------------------------------------------------------------


 
“Voting Stock” of a Person shall mean all classes of Securities of such Person
then outstanding and normally entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees (or
persons performing similar functions) thereof.
 
“Warrant” shall have the meaning specified in Section 6.3.
 
1.2           Accounting Terms and Computations.  For purposes of this
Agreement, (i) all accounting terms used in this Agreement that are not
expressly defined herein have the meanings given to them under GAAP, (ii) all
computations made pursuant to this Agreement or any other Investment Document
shall be made in accordance with GAAP, (iii) all financial statements and other
financial information to be delivered by the Borrowers hereunder or under any
other Investment Document shall be prepared in accordance with GAAP, except that
any interim financial statements or other financial information which are
unaudited may be subject to year-end audit adjustments and may omit footnotes
and (iv) all computations, financial statements and other financial information
of the Borrowers hereunder shall be determined on a consolidated basis in
accordance with GAAP.
 
1.3           Covenants.  All covenants and agreements under this Agreement
shall each be given independent effect so that if a particular action or
condition is not permitted by any such covenant, the fact that it would be
permitted by another covenant, by an exception thereto, or be otherwise within
the limitations thereof, shall not avoid the occurrence of a Default or an Event
of Default if such action is taken or condition exists.
 
1.4           Captions; Construction and Interpretation.  The captions in this
Agreement are for convenience of reference only, do not constitute a part of
this Agreement and are not to be considered in construing or interpreting this
Agreement.  All section, preamble, recital, exhibit, schedule, disclosure
schedule, annex, clause and party references are to this Agreement unless
otherwise stated.  No party, nor its counsel, shall be deemed the drafter of
this Agreement for purposes of construing the provisions of this Agreement, and
all provisions of this Agreement shall be construed in accordance with their
fair meaning, and not strictly for or against any party.
 
1.5           Determinations.  Any determination or calculation contemplated by
this Agreement or any other Investment Document that is made by the Purchaser
shall be final and conclusive and binding upon the Borrowers in the absence of
manifest error.
 
2.           PURCHASE AND SALE OF THE NOTE
 
2.1           Authorization.  The Borrowers have authorized the issuance and
sale to the Purchaser of the Note, in substantially the form of Exhibit A, on
the terms and subject to the conditions set forth herein.  The Borrowers have
each also authorized the grant to the Purchaser of a first-priority security
interest in all of their respective Properties in accordance with the Collateral
Documents, subject only to Permitted Liens.
 
2.2           Closing.  Subject to the satisfaction or valid waiver of the
conditions set forth in Section 5 hereof, the closing of the purchase and sale
of the Note described in Section 2.1 above (the “Closing”) shall take place at
the offices of Klee, Tuchin, Bogdanoff & Stern LLP, 1999 Avenue of the Stars,
39th Floor, Los Angeles, California, on the Business Day after which all
conditions to Closing set forth herein are satisfied or waived, or at such other
time, date and place as the Borrowers and the Purchaser otherwise may agree (the
“Closing Date”).
 
15

--------------------------------------------------------------------------------


 
2.3           Closing Actions.  At the Closing, the Borrowers shall deliver the
executed Note to the Purchaser and the Purchaser shall make the Advances
described in Section 2.4 and as requested pursuant to Section 2.5.
 
2.4           Fees and Expenses.
 
2.4.1 The Borrowers shall jointly and severally pay to the Purchaser a fee equal
to $250,000 (the “Closing Fee”) in connection with the issuance and sale of the
Note under this Agreement.  The Closing Fee shall be fully earned as of the date
hereof and shall be due and payable in full on the Closing Date.  The Borrowers
acknowledge and agree that they shall be deemed to have requested an Advance on
the Closing Date in an amount equal to the Closing Fee.  Such Closing Fee shall
be in addition to any other amounts the Borrowers may owe to the Purchaser or
its Affiliates from time to time under any Investment Document or any other
agreement or arrangement, and shall not reduce the Initial Term Maximum
Availability or the Subsequent Term Maximum Availability.  Notwithstanding the
foregoing, upon the issuance of the Warrant to the Purchaser and so long as no
Event of Default has occurred and is continuing or would result therefrom, the
Purchaser shall waive its right to payment of $125,000 of the Closing Fee and
such amount shall be deemed to be refunded to the Borrowers.
 
2.4.2 The Borrowers shall jointly and severally pay to the Purchaser a fee equal
to $60,000 (the “Facility Fee”) in connection with the issuance and sale of the
Note under this Agreement.  The Facility Fee shall be fully earned as of the
date hereof and shall be due and payable in full on the date that is ninety (90)
days after the Closing Date.  The Borrowers acknowledge and agree that they
shall be deemed to have requested an Advance on the ninetieth (90th) day after
the Closing Date in an amount equal to the Facility Fee.  Such Facility Fee
shall be in addition to any other amounts the Borrowers may owe to the Purchaser
or its Affiliates from time to time under any Investment Document or any other
agreement or arrangement.
 
2.4.3 On the Closing Date, the Borrowers shall jointly and severally pay or
cause to be paid all of the Purchaser’s reasonable fees, costs and expenses,
including all fees, costs and expenses of the Purchaser’s legal counsel,
incurred in connection with the evaluation, negotiation and documentation of the
transactions contemplated by the Investment Documents.  The Borrowers
acknowledge and agree that they shall be deemed to have requested an Advance on
the Closing Date in an amount equal to such fees, costs and expenses.  Such
fees, costs and expenses shall be in addition to any other amounts the Borrowers
may owe to the Purchaser or its Affiliates from time to time under any
Investment Document or any other agreement or arrangement.
 
2.4.4 If the Note is paid in full at any time on or after the Maturity Date,
other than in connection with a refinancing with the Purchaser or its
Affiliates, the Borrowers shall jointly and severally pay to the Purchaser a fee
equal to $125,000 (the “Refinancing Fee”) in connection with such payment in
full, the Refinancing Fee shall be fully earned as of the date hereof and shall
be due and payable in full on the date of any such payment in full.  Such
Refinancing Fee shall be in addition to any other amounts the Borrowers may owe
to the Purchaser or its Affiliates from time to time under any Investment
Document or any other agreement or arrangement.
 
16

--------------------------------------------------------------------------------


 
2.5           Funding, Use of Proceeds.
 
2.5.1 Attached hereto as Schedule 2.5(a) is a budget for the Borrowers prepared
by the Borrowers for the Initial Term, which has been approved by the Purchaser
(the “Initial Approved Budget”).  From time to time during the Initial Term, the
Administrative Borrower may request that the Purchaser fund Advances under the
Note to or on behalf of the Borrowers, which request shall be in the form of a
Disbursement Request and specify the principal amount of the proposed Advance
and the item(s) in the Initial Approved Budget to which the request
relates.  The Purchaser shall fund Disbursement Requests not later than
three (3) Business Days following receipt thereof; provided, that any
Disbursement Request received by the Purchaser after 11:00 a.m. (Los Angeles
time) on any Business Day (or received at any time on a day that is not a
Business Day) shall be deemed to have been received on the next succeeding
Business Day.  The Purchaser shall not be obligated to fund any Advance
requested while an Event of Default has occurred and is continuing unless it
elects to do so in its sole and absolute discretion.  In no event during the
Initial Term shall (a) the Administrative Borrower request an Advance for any
item(s) other than in accordance with the Initial Approved Budget, (b) the
Administrative Borrower request any Advances more frequently than on the Closing
Date and each two week anniversary of the Closing Date and (c) the aggregate
amount of Advances under the Note (exclusive of Advances deemed to be requested
pursuant to Section 2.4) made during the Initial Term exceed the Initial Term
Maximum Availability.
 
2.5.2 Attached hereto as Schedule 2.5(b) is a budget for the Borrowers prepared
by the Borrowers for the Subsequent Term which has been approved by the
Purchaser (the “Subsequent Approved Budget”).  From time to time during the
Subsequent Term, if any, the Administrative Borrower may request that the
Purchaser fund Advances under the Note to or on behalf of the Borrowers, which
request shall be in the form of a Disbursement Request and specify the principal
amount of the proposed Advance and the item(s) in the Subsequent Approved Budget
to which the request relates.  The Purchaser shall fund Disbursement Requests
not later than three (3) Business Days following receipt thereof; provided, that
any Disbursement Request received by the Purchaser after 11:00 a.m. (Los Angeles
time) on any Business Day (or received at any time on a day that is not a
Business Day) shall be deemed to have been received on the next succeeding
Business Day.  The Purchaser shall not be obligated to fund any Advance
requested while an Event of Default has occurred and is continuing unless it
elects to do so in its sole and absolute discretion.  In no event during the
Subsequent Term, if any, shall (a) the Administrative Borrower request an
Advance for any item(s) other than in accordance with the Subsequent Approved
Budget, (b) the Administrative Borrower request any Advances more frequently
than on the first day of the Subsequent Term and each two week anniversary
thereof and (c) the aggregate amount of Advances under the Note made during the
Subsequent Term exceed the Subsequent Term Maximum Availability.
 
17

--------------------------------------------------------------------------------


 
2.6           Joint and Several Liability of the Borrowers.
 
2.6.1 Notwithstanding anything in this Agreement or any other Investment
Document to the contrary, each of the Borrowers hereby accepts joint and several
liability hereunder and under the other Investment Documents in consideration of
the financial accommodations to be provided by the Purchaser under this
Agreement and the other Investment Documents, for the mutual benefit, directly
and indirectly, of each of the Borrowers and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations.  Each of the Borrowers, jointly and severally, hereby
irrevocably and unconditionally accepts, not merely as a surety but also as a
co-debtor, joint and several liability with the other Borrowers, with respect to
the payment and performance of all of the Obligations (including, without
limitation, any Obligations arising under this Section 2.6), it being the
intention of the parties hereto that all of the Obligations shall be the joint
and several obligations of each of the Borrowers without preferences or
distinction among them.  If and to the extent that any of the Borrowers shall
fail to make any payment with respect to any of the Obligations as and when due
or to perform any of the Obligations in accordance with the terms thereof, then
in each such event the other Borrowers will make such payment with respect to,
or perform, such Obligation.  Subject to the terms and conditions hereof, the
Obligations of each of the Borrowers under the provisions of this Section 2.6
constitute the absolute and unconditional, full recourse Obligations of each of
the Borrowers, enforceable against each such Borrower to the full extent of its
properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement, the other Investment Documents or any other
circumstances whatsoever.
 
2.6.2 The provisions of this Section 2.6 are made for the benefit of the
Purchaser and its successors and assigns, and may be enforced by them from time
to time against any or all of the Borrowers as often as occasion therefor may
arise and without requirement on the part of the Purchaser or such successors or
assigns first to marshal any of its or their claims or to exercise any of its or
their rights against any of the other Borrowers or to exhaust any remedies
available to it or them against any of the other Borrowers or to resort to any
other source or means of obtaining payment of any of the Obligations hereunder
or to elect any other remedy.  The provisions of this Section 2.6 shall remain
in effect until all of the Obligations shall have been paid in full or otherwise
fully satisfied.
 
2.6.3 Each of the Borrowers hereby agrees that it will not enforce any of its
rights of contribution or subrogation against the other Borrowers with respect
to any liability incurred by it hereunder or under any of the other Investment
Documents, any payments made by it to the Purchaser with respect to any of the
Obligations or any Collateral, until such time as all of the Obligations have
been paid in full in cash.  Any claim which any Borrower may have against any
other Borrower with respect to any payments to the Purchaser hereunder or under
any other Investment Documents are hereby expressly made subordinate and junior
in right of payment, without limitation as to any increases in the Obligations
arising hereunder or thereunder, to the prior payment in full in cash of the
Obligations.
 
2.6.4 The liability of each Borrower hereunder shall be irrevocable, absolute
and unconditional irrespective of, and each Borrower hereby irrevocably waives
any defenses it may now or hereafter have in any way relating to, any or all of
the following:
 
(a)           any lack of validity or enforceability of any Investment Document
or any agreement or instrument relating thereto;
 
18

--------------------------------------------------------------------------------


 
(b)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to departure from any Investment Document, including, without
limitation, any increase in the Obligations resulting from the extension of
additional credit to any Borrower or otherwise;
 
(c)           any taking, exchange, release or non-perfection of any Collateral,
or any taking, release or amendment or waiver of or consent to departure from
any other guaranty, for all or any of the Obligations;
 
(d)           the existence of any claim, set-off, defense or other right that
any Borrower may have at any time against any Person, including, without
limitation, the Purchaser;
 
(e)           any change, restructuring or termination of the corporate, limited
liability company or partnership structure or existence of any Borrower; or
 
(f)           any other circumstance (including, without limitation, any statute
of limitations) or any existence of or reliance on any representation by the
Purchaser that might otherwise constitute a defense available to, or a discharge
of, any Borrower or any other guarantor or surety.
 
2.6.5 Each Borrower hereby waives (a) promptness and diligence, (b) notice of
acceptance and any other notice with respect to any of the Obligations and this
Section 2.6 and any requirement that the Purchaser exhaust any right or take any
action against any Borrower or any other Person or any Collateral, (c) any right
to compel or direct the Purchaser to seek payment or recovery of any amounts
owed under this Section 2.6 from any one particular fund or source or to exhaust
any right or take any action against any other Borrower, any other Person or any
Collateral, (d) any requirement that the Purchaser protect, secure, perfect or
insure any security interest or Lien on any property subject thereto or exhaust
any right to take any action against any Borrower, any other Person or any
Collateral, and (e) any other defense available to any Borrower.  Each Borrower
agrees that the Purchaser shall have no obligation to marshal any assets in
favor of any Guarantor or against, or in payment of, any or all of the
Obligations.  Each Guarantor acknowledges that it will receive direct and
indirect benefits from the financing arrangements contemplated herein and that
the waiver set forth in this Section 2.6 is knowingly made in contemplation of
such benefits.  Each Borrower hereby waives any right to revoke this
Section 2.6, and acknowledges that this Section 2.6 is continuing in nature and
applies to all Obligations, whether existing now or in the future.
 
This Section 2.6 shall continue to be effective or be reinstated, as the case
may be, if at any time any payment of any of the Obligations is rescinded or
must otherwise be returned by the Purchaser, or any other Person upon the
insolvency, bankruptcy or reorganization of any Borrower or otherwise, all as
though such payment had not been made.
 
19

--------------------------------------------------------------------------------


 
2.7           Administrative Borrower.  Each Borrower hereby irrevocably
appoints Caprius as the borrowing agent for all the Borrowers (the
“Administrative Borrower”), which appointment shall remain in full force and
effect unless and until the Purchaser shall have received prior written notice
signed by each Borrower that such appointment has been revoked and that another
Borrower has been appointed Administrative Borrower.  Each Borrower hereby
irrevocably appoints and authorizes the Administrative Borrower (a) to provide
the Purchaser with all Disbursement Requests and other notices with respect to
Advances obtained for the benefit of any Borrower and (b) to take such action as
the Administrative Borrower deems appropriate on its behalf to obtain
Advances.  It is understood that the handling of the loan account of the
Borrowers in a combined fashion, as more fully set forth herein, is done solely
as an accommodation to the Borrowers in order to utilize the collective
borrowing powers of the Borrowers in the most efficient and economical manner
and at their request, and that the Purchaser shall not incur liability to any
Borrower as a result hereof.  Each Borrower expects to derive benefit, directly
or indirectly, from the handling of its loan account in a combined fashion since
the successful operation of each Borrower is dependent upon the continued
successful performance of the integrated group.  To induce the Purchaser to do
so, and in consideration thereof, each Borrower hereby jointly and severally
agrees to indemnify the Purchaser and to hold the Purchaser harmless against any
and all liability, cost, expense, loss or claim of damage or injury, made
against the Purchaser by any Borrower or by any third party whosoever, arising
from or incurred by reason of (a) the handling of the Borrowers’ loan account as
herein provided or (b) the Purchaser’s relying on any instructions of the
Administrative Borrower, except that the Borrowers will have no liability to the
Purchaser under this Section 2.7 with respect to any liability to the extent
that such liability has been caused by the Purchaser’s willful misconduct or
gross negligence.
 
3.           REPRESENTATIONS AND WARRANTIES OF THE BORROWERS
 
In connection with the following representations and warranties, the Borrowers
have delivered to the Purchaser disclosure schedules as attached hereto (the
“Disclosure Schedules”), arranged in numbered parts corresponding to the
numbering in this Agreement of the following representations and
warranties.  The information disclosed in any numbered part shall be deemed to
relate to and to qualify the particular representation or warranty set forth in
the corresponding numbered section in this Agreement.  Information disclosed
that is applicable to more than one numbered section shall be clearly
cross-referenced, provided that the information may be deemed to relate to
another numbered section, notwithstanding the absence of a cross-reference, if
it is clear from the nature of the information disclosed that another
representation or warranty should be modified by such disclosure.  To induce the
Purchaser to purchase the Note under this Agreement and to consummate the
transactions contemplated hereby and by the other Investment Documents, the
Borrowers, jointly and severally, represent and warrant to the Purchaser that,
except as expressly set forth in the respective Disclosure Schedules:
 
3.1           Organization and Qualification.  Each Borrower is duly organized,
validly existing and in good standing under the laws of the state of its
organization.  Each Borrower has all requisite power and authority, and all
Operating Licenses, necessary to own or lease and operate its properties and
assets and to carry on its business as now conducted and as proposed to be
conducted, is duly qualified or licensed to do business in each jurisdiction in
which the character of the properties or assets owned, leased or operated by
them or the nature of the activities conducted makes such qualification or
licensing necessary, except where the failure to be so qualified or licensed
could not reasonably be expected to result in a Material Adverse
Effect.  Schedule 3.1 shows the jurisdiction of organization of each Borrower
and the jurisdictions in which it is qualified to do business.
 
20

--------------------------------------------------------------------------------


 
3.2           Corporate or Other Power.  Each Borrower has the requisite power
and authority to execute, deliver and perform their respective obligations under
this Agreement and all other Investment Documents to which it is a party,
including, without limitation, the power and authority to issue, sell, and
deliver the Note to be issued and sold by such Borrower to the Purchaser
hereunder and grant the security interests as set forth herein and in the
applicable Collateral Documents.
 
3.3           Authorization; Binding Obligations.  The execution, delivery and
performance of this Agreement and each of the other Investment Documents to
which any Borrower is a party, the issuance, sale, and delivery of the Note by
the Borrowers as contemplated hereunder, and the consummation of the other
transactions contemplated hereby and thereby have been duly authorized by all
requisite action on the part of the Borrowers, as applicable, and by the
stockholders and Boards of Directors of the Borrowers, as applicable.  This
Agreement has been duly executed and delivered by the Borrowers and, at the
Closing, each of the other Investment Documents will be duly executed and
delivered by the Borrowers to the extent that any of them is a party
thereto.  This Agreement is, and each other Investment Document will at the
Closing be, a legal, valid and binding obligation of the Borrowers to the extent
that any of them is a party thereto, enforceable against the Borrowers in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.
 
3.4           Subsidiaries.  Except as described in Schedule 3.4, the Borrowers
have no Subsidiaries and own or hold no securities of any other Person.  The
Borrowers do not have any joint venture relationships or hold any partnership
interests.
 
3.5           Conflict with Other Instruments; Existing Defaults.
 
3.5.1 The execution, delivery and performance of this Agreement and of each
other Investment Document to which any Borrower is a party, the issuance, sale,
and delivery by the Borrowers of the Note, and the consummation of the other
transactions contemplated hereby and thereby do not and will not (i) violate or
conflict with (A) the Charter Documents of any Borrower, in each case as in
effect on the date hereof, (B) any term of any lease, credit agreement,
indenture, note, mortgage, instrument or other agreement to which any Borrower
is a party or by which any of its or their properties or assets are bound
(including, without limitation, any Material Contract or Other Debt Document),
or any agreement with respect to Intellectual Property, which violation or
conflict, individually or in the aggregate, could reasonably be expected to have
a Material Adverse Effect, or (C) any Applicable Laws, or (ii) result in, or
require, the creation or imposition of any Lien upon or with respect to any of
the assets or properties now owned or hereafter acquired by any Borrower.
 
3.5.2 After giving effect to the consummation of the transactions contemplated
hereby, no Borrower is in default, breach or violation of (i) its Charter
Documents, as in effect as of the date hereof, (ii) any lease, credit agreement,
indenture, note, mortgage, instrument or other agreement to which it is a party
or by which any of its properties or assets are bound (including, without
limitation, any Material Contract or Other Debt Document or any agreement with
respect to Intellectual Property) or (iii) any Applicable Laws, the violation of
which could reasonably be expected to have a Material Adverse Effect and the
Borrowers will not be in breach of violation thereof both before and after
giving effect to the issuance of the Note and the consummation of the
transactions contemplated hereby and by the other Investment Documents.  Without
limiting the generality of the foregoing, after giving effect to the
consummation of the transactions contemplated hereby, there does not exist any
“default” or “event of default” (in each case as defined in any Other Debt
Document) or any default under any other credit or financing agreement to which
any Borrower is a party or by which any of their respective properties or assets
are bound.
 
21

--------------------------------------------------------------------------------


 
3.5.3 No Indebtedness of any Borrower ranks senior to or pari passu with the
Indebtedness evidenced by the Note.
 
3.6           Governmental and Other Third Party Consents.  Except for the
Consents listed in Schedule 3.6, no Borrower is required to obtain any Consent
from, or is required to make any declaration or filing with, any Governmental
Authority or any other Person (including shareholders or partners) in connection
with the execution, delivery and performance of this Agreement or any other
Investment Document, including, without limitation, the issuance, sale, and
delivery of the Note, or for the purpose of maintaining in full force and effect
any Operating Licenses.  Each of the Consents which have been obtained or made
in connection with the execution, delivery and performance of this Agreement or
any other Investment Document is in full force and effect.  The time within
which any administrative or judicial appeal, reconsideration, rehearing or other
review of any such Consent from any Governmental Authority may be taken or
instituted has lapsed, and no such appeal, reconsideration or rehearing or other
review has been taken or instituted.
 
3.7           Capitalization.
 
3.7.1 Schedule 3.7(a) sets forth a true, correct and complete description of the
authorized Securities and Convertible Securities of each Borrower and the number
of shares or securities of each class of Securities that is issued and
outstanding prior to the consummation of the transactions set forth in this
Agreement and shows the record and beneficial owners of shares issued by each
Borrower.  Schedule 3.7(a) also sets forth the number of shares of common stock
of the Borrowers as of such time on a Fully Diluted Basis assuming the exercise
or conversion in full of all Convertible Securities.
 
3.7.2 Schedule 3.7(b) sets forth a true, correct and complete description of the
authorized Securities and Convertible Securities of each Borrower and the number
of shares or securities of each class of Securities that will be issued and
outstanding after the Closing Date, giving effect to the transactions set forth
in this Agreement, including the anticipated record and beneficial owners of
such Securities.  Schedule 3.7(b) also sets forth the number of shares of common
stock of the Borrowers as of such time on a Fully Diluted Basis assuming the
exercise or conversion in full of all Convertible Securities.
 
22

--------------------------------------------------------------------------------


 
3.7.3 Except as set forth on Schedule 3.7(c), (i) all of the issued and
outstanding ownership interests or shares of capital stock, as applicable, of
each Borrower have been duly authorized and are validly issued, fully paid and
non-assessable, and are free and clear of any Liens and other restrictions
including any restrictions on the right to vote, sell or otherwise dispose of
such interests or capital stock other than restrictions under applicable
securities laws and the holders thereof do not have any preemptive or other
similar rights to subscribe for or to purchase any such interests or capital
stock, (ii) except for the Investment Documents, there are (A) no voting trusts
or other agreements or undertakings with respect to the voting of the Securities
of any Borrower and (B) no agreements to which the Borrowers or any of their
respective stockholders, directors or officers, is a party granting any other
Person any rights of first offer or first refusal, registration rights or
“drag-along,” “tag-along” or similar rights with respect to any transfer of any
Securities of the Borrowers to which any Borrower is a party or of which any
Borrower has Knowledge, (iii) no obligations (whether fixed or contingent) on
the part of any Borrower, any of their respective directors or officers, or any
other Person exist with respect to the purchase, repurchase or redemption of any
outstanding Securities of any Borrower, (iv) no additional ownership interests
or shares of capital stock of the Borrowers will become issuable to any Person
pursuant to any “anti-dilution” provisions of any such issued and outstanding
Security of a Borrower on account of the issuance of the Note, and (v) no
Borrower has issued any Convertible Securities or authorized the issuance of any
Convertible Securities.  All Securities of each Borrower that have been issued
have been issued and offered in compliance in all material respects with all
applicable federal and state securities laws.
 
3.8           Names; Business Locations.
 
3.8.1 No Borrower has been known as or has used any legal, fictitious or trade
names, except those listed on Schedule 3.8 hereto.  Except as set forth on
Schedule 3.8, no Borrower has been the surviving entity of a merger or
consolidation or has acquired all or substantially all of the assets of any
Person.
 
3.8.2 Each Borrower’s chief executive office and other places of business as of
the date hereof are as listed on Schedule 3.8 hereto.  During the preceding
one-year period, none of the Borrowers has had an office or place of business
other than as listed on Schedule 3.8.  The Borrowers do not maintain Collateral
at any client site or other location other than those listed on
Schedule 3.8.  Except as shown on Schedule 3.8, as of the date hereof, no
Inventory is stored with a bailee, distributor, warehouseman or similar party,
nor is any Inventory consigned to any Person.
 
3.9           Financial Statements.  The Borrowers have delivered to the
Purchaser, and attached as Schedule 3.9(a) are, true and complete copies of
(a) the unaudited consolidated balance sheets of the Borrowers as of
September 30, 2008, and the related statements of operations and cash flows for
the fiscal years then ended, (b) the unaudited consolidated balance sheet of the
Borrowers as of June 30, 2009, and the related statements of operations and cash
flows for the five-month period then ended (collectively, the “Financial
Statements”).  The Financial Statements (i) present fully and fairly the
financial position and results of operations of the respective Borrowers, as
applicable, as of the dates of such statements and for the periods covered
thereby and (ii) except as set forth on Schedule 3.9(b), were prepared in
accordance with GAAP, applied on a consistent basis with past practice
throughout the periods covered thereby.  Except as set forth on Schedule 3.9,
there is no Contingent Obligation or other liability material to any Borrower
that is not reflected on the face of the balance sheets of the Borrowers
referenced above, other than liabilities incurred in the ordinary course of
business since that date consistent with past practice.
 
23

--------------------------------------------------------------------------------


 
3.10           Absence of Certain Changes.  Except as set forth on Schedule 3.10
or with respect to the transactions set forth in this Agreement, since
September 30, 2008, through the date of this Agreement and, if later, the
Closing, there has not been:
 
3.10.1 Any transaction involving any Borrower not in the ordinary course of
business, including, without limitation, any sale of any assets or properties
(other than the sale of inventory in the ordinary course of business);
 
3.10.2 Any declaration, setting aside or payment of any dividend or other
distribution or payment (whether in cash, stock or property) with respect to the
Securities of any Borrower, or any redemption, purchase or other acquisition of
Securities of any Borrower, or (other than salary payments in the ordinary
course of business) any payment to any stockholder of any Borrower not in his,
her or its capacity as a stockholder;
 
3.10.3 Any damage, destruction or loss whether or not covered by insurance, to
any material assets or properties of any Borrower;
 
3.10.4 Any Material Adverse Change with respect to any Borrower;
 
3.10.5 Any loan or advance made by any Borrower to any Person, except normal
travel advances or other reasonable business expense advances made in the
ordinary course of business to its own employees;
 
3.10.6 Any Indebtedness incurred by any Borrower or any commitment to incur
Indebtedness entered into by any Borrower;
 
3.10.7 Any commitments to make Capital Expenditures by a Borrower with amounts
to be paid post-Closing in excess of $10,000 individually or $50,000 in the
aggregate;
 
3.10.8 Any indemnity or other claims made by any Borrower (or the resolution of
any pending claims) with respect to or in connection with any acquisition or
sale or other disposition, whether direct or indirect, of the Securities,
business or assets of any other Person;
 
3.10.9 Any amendment or other modification to the Charter Document of any
Borrower;
 
3.10.10 The formation or creation of any direct or indirect Subsidiary of any
Borrower, or the disposition of the Securities or assets of any Borrower;
 
3.10.11 Any waiver by any Borrower of a valuable right or of Indebtedness owed
to it;
 
3.10.12 Any payment, satisfaction, discharge or cancellation of any material
debt or claim of any Borrower other than in the ordinary course of business
consistent with past practices;
 
3.10.13 Any amendment, modification or termination of any Material Contract or
any material agreement to which any Borrower is a party or by which any Borrower
or any of their assets or properties may be bound or subject or of any
employment or consulting agreement;
 
24

--------------------------------------------------------------------------------


 
3.10.14 Any material change in the Contingent Obligations of any Borrower, by
way of guaranty or otherwise;
 
3.10.15 Any mortgage, pledge or Lien encumbering any of the assets or properties
of any Borrower, or any assumption of, or taking any assets or properties
subject to, any liability, except for Permitted Liens;
 
3.10.16 Any resignation by, or termination of the employment of, any director or
officer of any Borrower;
 
3.10.17 Any Investment by any Borrower in the Securities of any Person;
 
3.10.18 Any payment of management, consulting or similar fees by any Borrower to
any of their respective Affiliates;
 
3.10.19 Any offer, issuance or sale of any Securities of any Borrower;
 
3.10.20 Any alteration or change in any Borrower’s credit guidelines and
policies, charge-off policies or accounting methods, quality control procedures,
hiring procedures, or policies or manner of preparing its financial statements
or maintaining its books of account;
 
3.10.21 Any increase in, or commitment to increase, the salaries, wages, bonuses
or other compensation or benefits (including commissions) payable or to become
payable to any officer or non-officer other employee of any Borrower, other than
increases in salaries and wages for employees in the ordinary course of business
consistent with past practices;
 
3.10.22 Any adoption by any Borrower of any new Benefit Plan or amendment to any
Benefit Plan to provide any new or additional plans, programs, contracts,
benefits or arrangements involving direct or indirect compensation to any
officer, director, employee, former employee, or their dependents or
beneficiaries, of any Borrower;
 
3.10.23 Any settlement of any litigation, entry of a consent decree or entry of
any judgment against any Borrower with an aggregate value of $50,000 or more;
 
3.10.24 Any revaluation by any Borrower of any of their respective assets,
including without limitation, any write-offs, increases in any reserves except
in the ordinary course of business consistent with past practice or any write-up
or write-down of the value of, inventory, property, plant, equipment, or any
other asset (including as a result of the impairment of goodwill);
 
3.10.25 Any proceeding or other steps for the dissolution, winding up,
reorganization or bankruptcy by any Borrower;
 
3.10.26 Any revaluation or repricing of any Securities of any Borrower; or
 
25

--------------------------------------------------------------------------------


 
3.10.27 Any agreement to do any of the foregoing.
 
3.11           Material Contracts.
 
3.11.1 Schedule 3.11 sets forth a true, correct and complete list, as of the
date hereof, of all contracts, commitments, licenses, agreements, obligations or
arrangements, whether oral or written, formal or informal, to which a Borrower
is a party (or intends to become a party) or to which any of their respective
assets or properties is bound:
 
(a)           under which a Borrower leases personal property from or to third
parties under Capital Leases or under operating leases which involve payments in
excess of $25,000 per annum;
 
(b)           for the purchase or sale of products or other personal property or
for the furnishing or receipt of services (A) which calls for performance over a
period of more than one (1) year, (B) which involves payments of more than
$50,000 in the aggregate or (C) in which a Borrower has agreed to purchase a
minimum quantity of goods or services or has agreed to purchase goods or
services exclusively from any Person which involves payments in excess of
$50,000, but excluding purchase orders or sales contracts which are revocable by
the applicable Borrower;
 
(c)           (A) granting representation, marketing or distribution rights or
(B) relating to Intellectual Property (including, without limitation, license,
franchise or similar agreements);
 
(d)           establishing or maintaining any partnership, joint venture or
strategic alliance or pursuant to which any Borrower has purchased the assets,
business or Securities of any other Person during the last three (3) years;
 
(e)           under which there is or may be imposed a security interest or
other Lien on any of its assets, whether tangible or intangible (other than the
security interests or Liens granted in favor of the Purchaser);
 
(f)           concerning any non-competition or non-solicitation obligations
entered into outside the ordinary course of business;
 
(g)           under which a Borrower is or would be restricted from carrying on
its Business or any part thereof, or from competing in any line of business or
with any Person;
 
(h)           with officers, directors, employees or consultants of any
Borrower;
 
(i)           resulting in or providing for the creation of any Lien (including
any lease notifications) other than any Permitted Lien;
 
(j)           involving any Affiliates of any Borrower;
 
(k)           under which the consequences of a default or termination could
reasonably be likely to have a Material Adverse Effect or result in an Event of
Default; and
 
26

--------------------------------------------------------------------------------


 
(l)           not entered into in the ordinary course of business and not
otherwise disclosed on Schedule 3.11 in response to any of the foregoing
clauses.
 
All of the contracts, commitments, licenses, agreements, obligations or
arrangements described in clauses (a) through (l) above, together with the real
property leases, subleases, licenses and other interests described in
Section 3.16, whether entered into prior to, on or after the Closing Date, are
collectively referred to herein as the “Material Contracts.”
 
3.11.2 Each Material Contract existing as of the date hereof is a legal, valid
and binding obligation of each applicable Borrower that is a party thereto, on
the one hand, and to the Knowledge of the Borrowers, the other parties thereto,
on the other hand, enforceable against each of them in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or conveyance or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability and is in full force and effect.  The parties to each
Material Contract are in substantial compliance with the terms thereof, and no
default or event of default by any Borrower or, to the Knowledge of the
Borrowers, any other party thereto exists thereunder.
 
3.11.3 No Borrower is a party to any contract, commitment, license, agreement,
obligation or arrangement that restricts it from carrying on its Business or any
part thereof, or from competing in any line of business or with any other
Person.
 
3.12           Existing Indebtedness; Existing Liens; Investments.
 
3.12.1 Schedule 3.12(a) sets forth a true, correct and complete list, and
describes, as of the date or dates indicated therein, as applicable:
 
(a)           all Indebtedness of the Borrowers showing, as to each
Indebtedness, the payee thereof and the total amount outstanding (by principal,
interest and other amounts, if applicable);
 
(b)           all Liens (except Permitted Liens) in respect of any property or
assets of the Borrowers showing, as to each Lien, the name of the grantor and
secured party, the Indebtedness secured thereby, the name of the debtor (if
different from the grantor) and the assets or other property covered by such
Lien;
 
(c)           all Investments of the Borrowers, if any;
 
(d)           all UCC financing statements naming any Borrower as a debtor,
showing, as to each financing statement, the basis for the filing; and
 
(e)           a trade payables aging schedule for the Borrowers as of August 31,
2009.
 
3.12.2 Except as set forth on Schedule 3.12(b), (i) no Borrower has on the date
hereof any material Contingent Obligations, liabilities for Taxes, liabilities
for product defects or under warranties, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable
commitments; (ii) no Borrower is obligated as surety or indemnitor under any
surety or similar bond or other contract issued or entered into to assure
payment, performance or completion of performance of any undertaking or
obligation of any Person; and (iii) no Borrower is a party or subject to any
contract or agreement which restricts its right or ability to incur
Indebtedness.
 
27

--------------------------------------------------------------------------------


 
3.12.3 Immediately following the Closing, no Borrower will have any
Indebtedness, whether accrued, absolute, contingent or otherwise, except as set
forth on Schedule 3.12(c).
 
3.13           Litigation.  Except as set forth on Schedule 3.13, there are no
actions, suits, arbitration proceedings, investigations, inquiries or other
proceedings, whether brought by or against any Borrower, whether governmental or
non-governmental, before any Governmental Authority pending or, to the Knowledge
of any Borrower, threatened against, relating to or affecting any Borrower, or
any officer, director or employee thereof in his or her capacity as such, or any
of its or their respective assets, properties or businesses or this Agreement,
any Investment Document or the transactions contemplated thereby.  There is not
in effect any order, judgment, decree, injunction or ruling of any Governmental
Authority against, relating to or affecting any Borrower or any officer,
director or employee thereof in his or her capacity as such.  None of the
Borrowers is in default under any order, judgment, decree, injunction or ruling
of any Governmental Authority, or subject to or a party to any order, judgment,
decree or ruling arising out of any action, suit or proceeding under any
Applicable Laws.
 
3.14           Transactions With Affiliates.
 
3.14.1 Except as set forth on Schedule 3.14(a) or as contemplated by this
Agreement:
 
(a)           no Borrower is indebted, directly or indirectly, to any of its own
officers or directors, the officers or directors of its Affiliates, any
Affiliate, or to any members of the Immediate Families of such officers or
directors, except for, in the case of employees and officers, compensation
payable in the ordinary course of business and reasonable expenses accrued in
the ordinary course of business consistent with past practices;
 
(b)           no Affiliate, employee, officer or director of any Borrower, and
no member or members of their Immediate Families, is (A) indebted to a Borrower
in any amount whatsoever or (B) has any direct or indirect ownership interests
in any Person which competes, directly or indirectly, with a Borrower; and
 
(c)           there are no stockholder, voting or similar agreements between or
among the stockholders of the Borrowers.
 
3.14.2 Except for interests in employee benefit plans and as set forth on
Schedule 3.14(b), no officer, director, employee or Affiliate of any Borrower,
and no member of the Immediate Families of any of the foregoing, has any direct
or indirect interest in any contract, commitment, license, agreement, obligation
or arrangement to which any Borrower is a party or by which it or its assets are
bound.
 
28

--------------------------------------------------------------------------------


 
3.15           Compliance With Laws; Operating Licenses.  Except as set forth on
Schedule 3.15, each Borrower and its respective properties, operations and
assets, is in material compliance with all Applicable Laws (including, without
limitation, securities laws).  There are no outstanding citations, notices or
orders of noncompliance issued to any Borrower under any Applicable Law.  Each
of the Borrowers has established and maintains an adequate monitoring system to
ensure that it remains in compliance in all material respects with all federal,
state and local rules, laws and regulations applicable to it, including all laws
and regulations relating to employment and employment discrimination.  No
Inventory has been produced in violation of the Fair Labor Standards Act
(29 U.S.C. § 201, et. seq.), as amended.  To the Knowledge of the Borrowers, no
officer, agent, employee or other Person acting on behalf of any Borrower has,
directly or indirectly, violated any Applicable Laws in so acting.  None of the
Borrowers is an “investment company” or a company “controlled” by an “investment
company,” within the meaning of the Investment Company Act of 1940, as
amended.  Each Borrower has all material Operating Licenses required under
Applicable Laws to own its assets or conduct its businesses as now conducted and
as proposed to be conducted.  All such Operating Licenses of the Borrowers are
validly issued and in full force and effect, and each Borrower has fulfilled and
performed in all material respects its obligations with respect thereto and has
full power and authority to operate thereunder.
 
3.16           Real Property.
 
3.16.1 The Borrowers do not own any Real Property.
 
3.16.2 Schedule 3.16 sets forth a complete and correct description of all
leases, subleases or licenses of any real property to which any Borrower will be
a party immediately after the Closing.  The Borrowers have delivered to the
Purchaser true, correct and complete copies of the leases listed on
Schedule 3.16.  No Borrower leases or otherwise holds or uses any other real
property.  With respect to each such lease:
 
(a)           there are no disputes, oral agreements or forbearance programs in
effect as to any such lease, sublease or license and, to the Knowledge of the
Borrowers, neither the Borrower nor the landlord party to such lease, license or
sublease is in material breach or default thereunder; and
 
(b)           no Borrower has assigned, transferred, conveyed, mortgaged, deeded
in trust or encumbered any interest in the leases, subleases or licenses listed
on Schedule 3.16.
 
3.16.3 No Consent of any party to such lease is required in connection with the
consummation of the transactions contemplated by this Agreement, the Note or the
other Investment Documents, including, without limitation, the issuance, sale,
and delivery of the Note, and no such event shall be prohibited by, or shall
constitute a default under, such lease.
 
3.17           Employee Benefit Plans; ERISA.
 
3.17.1 Schedule 3.17 sets forth a true, correct and complete list of all Benefit
Plans of the Borrowers as of the date hereof;
 
29

--------------------------------------------------------------------------------


 
3.17.2 The Borrowers are in compliance in all material respects with the
requirements of ERISA and the regulations promulgated thereunder with respect to
each Benefit Plan.  No fact or situation that would reasonably be expected to
result in a Material Adverse Change in the financial condition of any Borrower
exists in connection with any Benefit Plan.
 
3.17.3 All costs of administering and contributions required to be made to each
Benefit Plan under the terms of that Benefit Plan, ERISA, the Code, or any other
Applicable Law have been timely made by the Borrowers and are fully deductible
in the year for which they were paid.  All other amounts that should be accrued
to date as liabilities of the Borrowers under or with respect to each Benefit
Plan (including administrative expenses and incurred but not reported claims)
for the current plan year of each such plan have been recorded on the books of
the Borrowers.  There is and will be no material liability of any Borrower
(i) with respect to any Benefit Plan that has previously been terminated by any
Borrower or any predecessor Person under any Multiemployer Plan or (ii) under
any insurance policy or similar arrangement procured in connection with any
Benefit Plan in the nature of a retroactive rate adjustment, loss sharing
arrangement, or other liability.
 
3.17.4 No circumstance exists and no event (including any action or any failure
to take any action) has occurred with respect to any Benefit Plan currently or
formerly maintained by the Borrowers, or any predecessor Persons, or to which
the Borrowers or any predecessor Persons is or has been required to contribute,
that could subject the Borrowers to any liability (including any penalty for
failure to timely file any required report with any governmental agency) or Lien
under ERISA or the Code which would reasonably be expected to have a Material
Adverse Effect, nor will the transactions contemplated by this Agreement give
rise to any such liability or Lien.
 
3.18           Taxes.
 
3.18.1 The Borrowers have each filed within the required time periods (after
giving effect to any permitted extensions) all federal, state and other Tax
returns required to have been filed by it or them, and have each paid all Taxes
which were due and payable by it or them, other than Taxes that are being
contested in good faith and for which reserves have been properly
established.  The federal tax identification number of each Borrower is set
forth on Schedule 3.18(a).  The provision for taxes on the books of each
Borrower is adequate for all years not closed by applicable statutes, and for
the current fiscal year.
 
3.18.2 Other than as set forth on Schedule 3.18(b), the Borrowers have withheld
and paid all Taxes required to be withheld and paid by them in connection with
amounts paid or owing to any employee, creditor, stockholder, or other third
party.
 
3.18.3 (i) No Borrower has been advised that any Tax returns have been or are
being audited by any Governmental Authority, (ii) there are no agreements,
waivers or other arrangements providing for an extension of time with respect to
the assessment of any Taxes or deficiency against the Borrowers, (iii) there are
no actions, suits, proceedings or claims now pending by or against any Borrower
in respect of any Taxes or assessments, and (iv) there is no pending or, to the
Knowledge of any Borrower, threatened audit or investigation of any Borrower by
any Governmental Authority relating to any Taxes or assessments, or any claims
for additional Taxes or assessments asserted by any Governmental Authority.
 
30

--------------------------------------------------------------------------------


 
3.18.4 No Borrower is a party to or bound by any tax sharing, tax indemnity or
tax allocation agreement or other similar arrangement.
 
3.18.5 No Borrower has ever been taxed as an “S” Corporation.
 
3.19           Title to Property; Liens.  Except as set forth on Schedule 3.19,
each of the Borrowers has valid and subsisting leasehold interests in all of
their respective Real Property, and has good title to or right to use all of the
Collateral and all of their respective other Property, tangible and intangible,
in each case, free and clear of all Liens except Permitted Liens.  Each Borrower
has paid or discharged all lawful claims (other than those being contested in
good faith by appropriate proceedings) which, if unpaid, might become a Lien
against any of their respective Properties that is not a Permitted Lien.  The
Liens granted to the Purchaser under the Collateral Documents are first priority
Liens, subject only to Permitted Liens.  Each Borrower enjoys quiet possession
under all leases to which it is a party as lessee, and all of such leases are
valid, subsisting and in full force and effect.  None of such leases contain any
provision restricting the incurrence of indebtedness by the lessee or any
unusual or burdensome provision adversely affecting the current and proposed
operations of any Borrower.  Each Borrower owns or has a valid right to use all
assets, properties, rights and Operating Licenses necessary to conduct the
Business that is being conducted and as proposed to be conducted by the
Borrowers.
 
3.20           Environmental Matters.
 
3.20.1 Except as set forth in Schedule 3.20:
 
(a)           Each Environmental Person and each Site is in compliance with all,
and no Environmental Person has any liability under, any Environmental Laws, and
no Hazardous Materials are being used by any Borrower on any Real Property in
violation of any Environmental Law;
 
(b)           No Release has occurred at any Site, and there are no present or
past Environmental Conditions in any way relating to any Environmental Person,
any Site or the business or operations of any Environmental Person;
 
(c)           No Environmental Person is a “potentially responsible party”
within the meaning of CERCLA with respect to any federal, state, local or
foreign environmental clean-up site or with respect to investigations or
corrective actions under any Environmental Laws for such a clean-up site;
 
(d)           No Environmental Person has received notice of any alleged, actual
or potential responsibility, inquiry, investigation or administrative or
judicial proceeding regarding (A) any Release by any Environmental Person at any
Site or other location or (B) any violation of or non-compliance by any
Environmental Person with the conditions of any license or permit required under
any Environmental Laws or the provisions of any Environmental Laws.  No
Environmental Person has received notice of any other claim, demand or action by
any Person alleging any actual or threatened injury or damage to any Person,
property, natural resources or the environment arising from or relating to any
Release, transportation or disposal of any Hazardous Materials; and
 
31

--------------------------------------------------------------------------------


 
(e)           Each Environmental Person has furnished all notices and warnings,
made all reports and has kept and maintained all records required by, and in
material compliance with, all Environmental Laws, including, without limitation,
any notices and Consents required under any Environmental Laws in connection
with the consummation of the transactions contemplated by the Investment
Documents.
 
3.20.2 Schedule 3.20 sets forth a true, correct and complete list of all
environmental site assessments, audits, studies or reports available to the
Borrowers relating to any Environmental Condition or relating to the business,
condition or operations of all Environmental Persons.  The Borrowers have
delivered to the Purchaser true, correct and complete copies of all such
environmental site assessments, audits, studies or reports.
 
3.20.3 None of the items set forth on Schedule 3.20 could reasonably be expected
to, individually or in the aggregate have a Material Adverse Effect on any
Borrower to which such item relates.
 
3.21           Intellectual Property.
 
3.21.1 The Borrowers own, license or otherwise possess legally enforceable
rights to use all Intellectual Property currently used in the Business or as the
Business is proposed to be conducted.  Schedule 3.21 contains a true, correct
and complete list of (i) all patents, trademarks, trade names, service marks,
copyrights and licenses that are owned, used or licensed by the Borrowers,
(ii) the registration number, date of registration and jurisdiction of
registration thereof, (iii) the name of the registered owner and, if different,
the user or users thereof and (iv) any applications for any of the foregoing.
 
3.21.2 The Borrowers have provided to the Purchaser (i) all material documents,
if any, relative to patents and patent applications and all registered and
unregistered trademarks, trade names and service marks, registered and
unregistered copyrights, and maskworks owned by the Borrowers and included in
the Intellectual Property, including the jurisdictions in which each such
Intellectual Property right has been issued or registered or in which any
application for such issuance and registration has been filed, (ii) all
licenses, sublicenses and other agreements as to which any Borrower is a party
and pursuant to which any person is authorized to use any Intellectual Property,
and (iii) all licenses, sublicenses and other agreements as to which any
Borrower is a party and pursuant to which any of the Borrowers is authorized to
use any third party patents, trademarks or copyrights, including software, or
any other third party Intellectual Property (“Third Party Intellectual Property
Rights”) which are or are presently expected to be incorporated in, or are or
expected to form a part of any existing or proposed product of any Borrower, or
which are or are presently expected to be utilized in the development,
modification or support of any existing or proposed product of the Borrower.
 
32

--------------------------------------------------------------------------------


 
3.21.3 To the Knowledge of the Borrowers, there is no unauthorized use,
disclosure, infringement or misappropriation of any Intellectual Property, any
trade secret material to any Borrower or any Third Party Intellectual Property
Right to the extent licensed by or through any Borrower, by any third
party.  None of the Borrowers or, to the Knowledge of the Borrowers, any of
their respective employees has entered into any agreement to indemnify any other
person against any charge of infringement of any Intellectual Property, other
than indemnification provisions arising in the ordinary course of business, such
as those in purchase orders, invoices or similar sales-related documents.
 
3.21.4 No Borrower is, or will be as a result of the execution and delivery of
this Agreement or the performance of its obligations under this Agreement, in
material breach of any license, sublicense or other agreement currently used in,
or material to, the Intellectual Property or Third Party Intellectual Property
Rights.
 
3.21.5 All patents, registered trademarks, service marks and copyrights held by
the Borrowers are validly issued and presently subsisting.  Since June 1, 2004,
no Borrower (i) has been subjected to any suit, action or proceeding which
involves a claim of infringement of any patents, trademarks, service marks,
copyrights or violation of any trade secret or other proprietary or Intellectual
Property right of any third party and (ii) has brought any action, suit or
proceeding for infringement of Intellectual Property or breach of any license or
agreement involving Intellectual Property against any third party.  The
manufacture, marketing, licensing or sale of the products and services of the
Borrowers as currently conducted and proposed to be conducted does not, to the
Knowledge of the Borrowers, infringe any patent, trademark, service mark,
copyright, trade secret or other proprietary right of any third party.
 
3.21.6 The Borrowers have taken steps which they believe to be sufficient to
protect and preserve the confidentiality of all material Intellectual Property
not otherwise protected by patents, or patent applications or copyright.  All
use, disclosure or appropriation by any Borrower of such Intellectual Property
owned by any Borrower by or to a third party has been pursuant to written
agreements between the Borrowers, respectively, and such third party except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.  All use, disclosure or appropriation of such
Intellectual Property not owned by the Borrowers has been pursuant to binding
agreements between the Borrowers, respectively, and the owner of such
Intellectual Property, or is otherwise lawful.
 
3.21.7 Except as set forth on Schedule 3.21, each Borrower’s (i) patents,
trademarks and service marks are registered with the U.S. Patent and Trademark
Office and (ii) license agreements and similar arrangements relating to its
Inventory (A) permit, and do not restrict, the assignment by that Borrower to
the Purchaser, or any other Person designated by the Purchaser, of all of that
Borrower’s rights, title and interest pertaining to such license agreement or
such similar arrangement and (B) would permit the continued use by that
Borrower, or the Purchaser or any assignee thereof, of such license agreement or
such similar arrangement and the right to sell Inventory subject to such license
agreement for a period of no less than twelve (12) months after a default or
breach of such agreement or arrangement.  The consummation and performance of
the transactions and actions contemplated by this Agreement and the other
Investment Documents, including without limitation, the exercise by the
Purchaser of any of their rights or remedies under Section 11, will not result
in the termination or impairment of any Borrower’s ownership or rights relating
to its Intellectual Property, except for such Intellectual Property rights the
loss or impairment of which would not reasonably be expected to have a Material
Adverse Effect.  Except as would not reasonably be expected to have a Material
Adverse Effect, (a) no Borrower is in breach of, or default under, any term of
any license or sublicense with respect to any of its Intellectual Property and
(b) to the Knowledge of each Borrower, no other party to such license or
sublicense is in breach thereof or default thereunder, and such license is valid
and enforceable.
 
33

--------------------------------------------------------------------------------


 
3.21.8 All Intellectual Property is currently in compliance with all applicable
legal requirements and no Intellectual Property has been or is now involved in
any interference, reissue, reexamination or opposing proceeding in the U.S.
Patent and Trademark Office or in the U.S. Copyright Office, as applicable.
 
3.21.9 None of Beni Mosenson (a/k/a Benjamin Mosenson and Benjamin Mesenson),
Yuri Litinsky, Ilan Mark or Moledet, Kfar Bnei Brith, Moshav Shitufi Paklai Ltd.
has transferred any of his or its respective rights in and to the ‘654 Patent to
any other Person, and no other Person is entitled to claim any right in and to
the ‘654 Patent.
 
3.22           Labor Relations.
 
3.22.1 Except as would not reasonably be expected to have a Material Adverse
Effect or as set forth on Schedule 3.22, each of the Borrowers is in full
compliance with the Fair Labor Standards Act (29 U.S.C. § 201, et seq.), all
state wage and hour laws and all workers’ compensation laws and other Applicable
Laws relating to employment and is not engaged in any unfair labor practice.
 
3.22.2 There are no labor strikes, lockouts, slowdowns, work stoppage or charges
of unfair labor practices, and there are no material labor disputes, grievances,
complaints or arbitration proceedings, pending or materially affecting any
Borrower nor, to the Knowledge of any Borrower, is there any basis therefor or
threat thereof.
 
3.22.3 Except as set forth in Schedule 3.22, none of the Borrowers is bound by
or subject to any written or oral, express or implied, contract, commitment or
arrangement with any labor union or other employee organization, and no labor
union or other employee organization has requested or sought to represent any of
the employees, representatives or agents of any Borrower.
 
3.22.4 No Borrower is aware of any labor union or other employee organization
activity involving employees of any Borrower.
 
3.22.5 There are no petitions pending before the National Labor Relations Board
in connection with any pending claim for union representation.
 
3.22.6 There is no fact or circumstance which could, with the passage of time or
otherwise, cause this representation and warranty to be no longer true and
correct.
 
34

--------------------------------------------------------------------------------


 
3.23           Employment Agreements.  Schedule 3.23 sets forth a true, correct
and complete list of all employment contracts or agreements, agency, independent
contractor and sales representative agreements, golden parachute agreements,
change of control agreements and employee-related non-competition and
non-solicitation agreements, in each case to which any Borrower is a
party.  Each Borrower has previously delivered to the Purchaser true, correct
and complete copies of all such agreements, including all amendments
thereto.  Each such agreement is in writing, is a valid and binding agreement
enforceable against the respective parties thereto in accordance with its terms,
and no Borrower nor any other Person that is a party to any such agreement is in
breach of, or in default with respect to, any of its obligations thereunder, nor
is any Borrower aware of any facts or circumstances which might give rise to any
breach or default thereunder which could reasonably be expected to have a
Material Adverse Effect.
 
3.24           Employees and Contractors.  Attached hereto as Schedule 3.24 is a
list of the names, current annual rates of salary, accrued vacation times, date
of hire and location of all the present employees and contractors of each
Borrower who provide services in connection with Business of the
Borrowers.  Except as set forth on Schedule 3.24, none of such persons has
received an increase in salary or other compensation from any Borrower since
September 30, 2008, other than a standard annual increase consistent with past
practice.  Except as set forth on Schedule 3.24, there are no employment or
consulting contracts or arrangements, including pensions, bonus or profit
sharing plans, or other severance or termination contracts or arrangements which
constitute contractual obligations of any Borrower not terminable on thirty (30)
days’ notice.  To the Knowledge of the Borrowers, no employee or contractor is
in violation of any of its obligations to, or any employment agreement with, a
prior employer.  No key employee or contractor of any Borrower has left such
Borrower since September 30, 2008, and no current key employee or contractor has
notified any Borrower of any present or future intention to terminate his or her
employment with such Borrower.  The Borrowers have made available to the
Purchaser true and correct copies of all performance reviews conducted of its
executive officers.
 
3.25           Employment Matters.  The Borrowers are in compliance in all
material respects with all provisions of Applicable Laws pertaining to the
employment and termination of employees, the hiring and termination of
contractors, and the immigration of foreign nationals, and no Borrower is a
party to any action, lawsuit, complaint or proceeding involving a violation or
alleged violation of any Applicable Laws.  Except as set forth on Schedule 3.25
hereto, no employee, contractor or Governmental Authority has brought or
threatened an action, claim, lawsuit or proceeding against any Borrower with
respect to any matter arising out of, relating to or in connection with such
employee’s or contractor’s employment by any Borrower.
 
3.26           Insurance.  Schedule 3.26 sets forth a true and complete list of
all liability and other insurance coverage (including, without limitation,
product liability and product recall insurance) insuring each Borrower against
losses arising out of or related to their respective businesses, which list
accurately describes the coverage carried and the expiration dates of such
policies.  Each Borrower is covered by insurance in scope and amount customary
and reasonable for the business in which they are engaged and will be so covered
after consummation of the transactions contemplated hereby and under the
Agreement.  The insurance policies listed on Schedule 3.26 constitute insurance
protection against liability, claims and risks occurring in the ordinary course
of business customarily included within comprehensive liability coverage and at
amounts and levels customarily maintained for a business of this type.  All such
policies are in full force and effect.
 
35

--------------------------------------------------------------------------------


 
3.27           Business Relationships.
 
3.27.1 Except as set forth on Schedule 3.27, after giving effect to the
consummation of the transactions contemplated hereby, there exists no actual or,
to the Knowledge of any Borrower, threatened termination, cancellation or
limitation of, or any adverse modification or change in, the business
relationship proposed to be conducted by any Borrower with any material
customers of any Borrower, and to the Knowledge of the Borrowers there exists no
present condition or state of facts or circumstances which could materially and
adversely affect the Borrowers or prevent the Borrowers from conducting business
with their respective material suppliers and customers after the consummation of
the transactions contemplated by this Agreement in substantially the same manner
in which it has been heretofore conducted.
 
3.27.2 To the Knowledge of the Borrowers, no Borrower and no officer, agent,
employee or other Person acting on behalf of any Borrower has, directly or
indirectly, (i) used any corporate fund for unlawful contributions, unlawful
gifts or other unlawful expenses relating to political activity, (ii) made any
unlawful payment to foreign or domestic government officials or employees or to
foreign or domestic political parties or campaigns from corporate funds,
(iii) established or maintained any unlawful or unrecorded records, or (iv) made
any bribe, rebate, payoff, influence payment, kickback or other unlawful
payment, or other payment of a similar or comparable nature, to any Person,
public or private, regardless of form, whether in money, property or services,
to obtain favorable treatment in securing business or to obtain special
concessions, or to pay for favorable treatment for business secured or for
special concessions already obtained.  No Borrower has participated in any
illegal boycott or other similar illegal practices affecting any of its actual
or potential clients or customers.
 
3.28           Solvency.  After giving effect to the consummation of the
transactions contemplated hereby, the Borrowers will be Solvent on a
consolidated basis.  No transfer of property is being made and no obligation is
being incurred in connection with the transactions contemplated by this
Agreement and the other Investment Documents with the intent to hinder, delay or
defraud either present or future creditors of each Borrower.
 
3.29           Depository and Other Accounts.  Schedule 3.29 sets forth a true
and complete list of all banks and other financial institutions and depositories
at which the Borrowers maintain, or will maintain, deposit accounts, spread
accounts, yield supplement reserve accounts, operating accounts, trust accounts,
trust receivable accounts or other accounts of any kind or nature into which
funds of the Borrowers are deposited from time to time.  Schedule 3.29 correctly
identifies the name and address of each such bank, financial institution and
depository, the name in which each account is held, and the account number for
each such account.  The Borrowers will notify the Purchaser and supplement
Schedule 3.29 as new accounts are established within five (5) Business Days
thereof.
 
3.30           Brokers; Certain Expenses.  Except as set forth in Schedule 3.30
or with respect to the Purchaser, no Borrower nor any Affiliate of any Borrower
has paid or is obligated to pay any fee or commission to any broker, finder,
investment banker or other intermediary, in connection with this Agreement, any
other Investment Document or any of the transactions contemplated hereby or
thereby.  Immediately upon the Closing of the transactions contemplated hereby,
no Borrower nor any Affiliate of any Borrower is bound by any agreement or
commitment for the provision of commercial or investment banking or financial
advisory services with respect to any mergers, acquisitions, advisory service,
recapitalization, issuance of debt or equity securities or other capital or
financing transactions involving any Borrower.
 
36

--------------------------------------------------------------------------------


 
3.31           No Event of Default.  No event has occurred and no condition
exists that would upon or after execution of this Agreement and the other
Investment Documents constitute a “Default” or an “Event of Default” under this
Agreement, the Note, the Warrant, the other Investment Documents or any Other
Debt Document.  Except as set forth on Schedule 3.31, after giving effect to the
transactions contemplated by this Agreement, no Borrower is in default in (and
no event has occurred and no condition exists which constitutes, or which with
the passage of time or the giving of notice or both would constitute, a default
in) the payment of any Indebtedness to any Person.
 
3.32           Financial Sophistication.  Each of the Borrowers, by reason of
its own business and financial experience or that of its professional advisors,
has such knowledge, sophistication and experience in business and financial
matters so as to be capable of evaluating the merits and risks of issuing the
Note, as applicable, and has the capacity to protect its own interests in
connection with the transactions contemplated by this Agreement.
 
3.33           Equipment and Other Personal Property.  The Equipment and other
personal property of the Borrowers is in good operating condition and repair,
and all necessary replacements of and repairs thereto shall be made so that the
operating efficiency thereof shall be maintained and preserved, reasonable wear
and tear excepted, except where the failure to so maintain the same could not
reasonably be expected to have a Material Adverse Effect.  No Borrower will
permit any Equipment or other personal property to become affixed to any Real
Property leased to any Borrower so that an interest arises therein under the
real estate laws of the applicable jurisdiction unless the landlord of such Real
Property has executed a landlord waiver or leasehold mortgage in favor of and in
form reasonably acceptable to the Purchaser, and no Borrower will permit any of
the Equipment or other personal property to become an accession to any personal
Property other than Equipment or other personal property that is subject to
first priority Liens (except for Permitted Liens) in favor of the Purchaser.
 
3.34           Inventory.  After considering reserves, all inventories of raw
material, purchased parts materials, work in process, finished products, goods,
spare parts, replacement and component parts, and office and other supplies used
or to be distributed, licensed or sold in connection with the business of the
Borrowers consistent with past practice (“Inventory”) (a) was acquired in the
ordinary course of business, (b) is of good and merchantable quality, and
(c) consists substantially of a quality, quantity and condition useable,
leasable or saleable in the ordinary course of business.  No Borrower is under
any liability or obligation with respect to the return of inventory in the
possession of distributors, wholesalers, retailers or other customers in excess
of established reserves.  Except as set forth on Schedule 3.34, no Borrower
holds any Inventory on consignment, or holds title to or ownership of any
Inventory in the possession of others.
 
37

--------------------------------------------------------------------------------


 
3.35           Accounts.  All Accounts of the Borrowers represent amounts due
for services performed or sales actually made in the ordinary course of business
and properly reflect the amounts due.  No counterclaims or offsetting claims
with respect to presently outstanding Accounts are pending or threatened and
such Accounts are fully collectible in their stated amount, net of applicable
reserves for bad debt.  No part of the Accounts is contingent upon performance
by the Borrowers or any other party of any obligation, and no agreements for
deductions or discounts have been made with respect to any part of the
Accounts.  No portion of the Accounts represents amounts due for goods consigned
by any Borrower and no agreements have been made allowing for the return of
goods represented by the Accounts, or any portion thereof.
 
3.36           Disclosure.
 
3.36.1 No representation, warranty or other statement of any Borrower contained
in this Agreement and the Disclosure Schedules, taken as a whole, is, or will
be, untrue with respect to any material fact or omits, or will omit, to state a
material fact necessary in order to make the statement made herein or therein,
in light of the circumstances in which such statement was made, not misleading.
 
3.36.2 There are no facts or circumstances existing which could reasonably be
expected to have a Material Adverse Effect, either individually or in the
aggregate.
 
3.37           Projections.  The latest assumptions underlying all Projections,
furnished by or on behalf of any Borrower, to the Purchaser prior to the date
hereof (i) were made in good faith and (ii) are reasonable under the
circumstances.  No Borrower is aware of any facts or information that would lead
it to believe that such projections are materially incorrect or misleading
(affirmatively or by omission) in any respect.
 
All representations and warranties of the Borrowers contained in this Agreement
or any of the other Investment Documents (other than Section 3.37) shall survive
the execution, delivery and acceptance thereof by the Purchaser and the Closing
through the indefeasible payment in full of the Note and the PIK Notes.  The
representation and warranty set forth in Section 3.37 shall expire and be of no
further force and effect at Closing.  The Borrowers’ representations and
warranties herein (including as made or qualified in the Schedules hereto) are
made by the respective Borrowers in a corporate capacity, without personal
liability to the Borrowers’ directors or officers, or the Borrowers’
signatories, other than with respect to fraudulent or criminal activity with
respect to the transactions contemplated hereby.
 
4.           REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
The Purchaser hereby represents and warrants to the Borrowers as follows:
 
4.1           Organization and Qualification.  The Purchaser is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware.
 
4.2           Corporate or Other Power.  The Purchaser has the requisite power
and authority to execute, deliver and perform its obligations under this
Agreement and each other Investment Documents to which it is a party.
 
38

--------------------------------------------------------------------------------


 
4.3           Authorization; Binding Obligations.  The execution, delivery and
performance of this Agreement and each of the other Investment Documents to
which the Purchaser is a party, and the consummation of the transactions
contemplated hereby and thereby have been duly authorized by all requisite
action on the part of the Purchaser.  This Agreement has been duly executed and
delivered by the Purchaser and, at the Closing, each of the other Investment
Documents will be duly executed and delivered by the Purchaser to the extent
that it is a party thereto.  This Agreement is, and each other Investment
Document will at the Closing be, a legal, valid and binding obligation of the
Purchaser to the extent that it is a party thereto, enforceable against the
Purchaser in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.
 
4.4           Financial Sophistication.  The Purchaser, by reason of its own
business and financial experience or that of its professional advisors, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of investing in the Note and
has the capacity to protect its own interests in connection with the
transactions contemplated by this Agreement.
 
5.           CONDITIONS TO THE OBLIGATIONS OF THE PURCHASER
 
The obligations of the Purchaser to consummate the transactions contemplated
hereby, including, without limitation, to purchase the Note as provided herein,
are subject to the satisfaction, prior to or at the Closing, of the conditions
set forth in this Section 5; provided, however, that any or all of such
conditions may be waived, in whole or in part, by the Purchaser in its sole and
absolute discretion:
 
5.1           Representations and Warranties; No Default.  Each representation
and warranty made by the Borrowers in this Agreement shall be true and correct
in all material respects (without giving effect to any materiality qualifiers)
as of the date made and as of the Closing Date, with the same effect as if made
on and as of the Closing Date.  Each of the covenants, agreements and
obligations of the Borrowers under this Agreement to be performed or satisfied
by it or them on or prior to the Closing Date shall have been performed or
satisfied by it or them on or before the date hereof.  No Default or Event of
Default shall exist as of the Closing or result from the execution and delivery
of this Agreement or any other Investment Document or the issuance, sale, and
delivery of the Note or the consummation of the other transactions contemplated
by this Agreement.  The Borrowers shall each have delivered to the Purchaser an
officers’ certificate, signed by the Chief Executive Officer or the Chief
Financial Officer of each Borrower, respectively, dated as of the Closing Date,
on behalf of each Borrower, to such effect and to the effect that each of the
conditions set forth in this Section 5 have been satisfied and fulfilled.
 
5.2           Purchase Permitted By Applicable Laws; No Conflicts.  The
consummation of the transactions contemplated by this Agreement or the other
Investment Documents shall not be prohibited by or violate, result in a breach,
default or adverse change of the rights of the parties under any Applicable Laws
or Material Contract and shall not subject any party to any Tax, penalty or
liability, under or pursuant to any Applicable Laws, and shall not be enjoined
(temporarily or permanently) under, or prohibited by or contrary to, any
injunction, order, decree or ruling.  Without limiting the generality of the
foregoing, the consummation of the transactions contemplated hereby shall
otherwise comply with all applicable requirements of federal securities and
state securities or “blue sky” laws.
 
39

--------------------------------------------------------------------------------


 
5.3           No Injunction, Order or Suit.  There shall not have been issued
any injunction, order, decree or ruling that prohibits or limits any of the
transactions contemplated by this Agreement or the other Investment Documents,
and there shall not be any action, suit, proceeding or investigation pending or,
to the Knowledge of the Borrowers, threatened that (a) draws into question the
validity, legality or enforceability of this Agreement or the other Investment
Documents or the consummation of the transactions contemplated hereby or thereby
or (b) might result, in the judgment of the Purchaser, (i) in the imposition of
a penalty if any Investment Document was delivered as contemplated hereunder or
(ii) in any Material Adverse Change.
 
5.4           Delivery of Certain Closing Documents.  The Borrowers shall have
delivered to the Purchaser the following closing documents, each dated as of the
Closing Date and in form and substance satisfactory to the Purchaser in its sole
and absolute discretion:
 
5.4.1 This Agreement, duly executed by the Borrowers together with the exhibits
and Disclosure Schedules;
 
5.4.2 The Note duly executed by the Borrowers;
 
5.4.3 The Collateral Documents described in Section 7, duly executed by the
Borrowers;
 
5.4.4 The Investment Monitoring Agreement, duly executed by the Borrowers;
 
5.4.5 A compliance certificate signed by the Chief Executive Officer or the
Chief Financial Officer of the Borrowers, certifying on behalf of the Borrowers
that he or she has reviewed this Agreement and the other Investment Documents
and that, since September 30, 2008 or as set forth on the Schedules to this
Agreement (i) no event or condition has occurred or is existing that could have
a Material Adverse Effect on the Borrowers or any of its Subsidiaries, (ii) to
the best of such officer’s Knowledge, there has been no material adverse change
in the industry in which Borrowers or any of its Subsidiaries operates, (iii) no
litigation or other action before any Governmental Authority has been commenced
that, if successful, reasonably could have a Material Adverse Effect on
Borrowers or any of its Subsidiaries, as the case may be, or reasonably could
challenge or materially delay the consummation of any of the transactions
contemplated by this Agreement or any other Investment Document, and (iv) there
has been no material increase in liabilities, liquidated or contingent, and no
material decrease in the assets of Borrowers or any of its Subsidiaries that is
not set forth or fairly disclosed in the Financial Statements;
 
5.4.6 A Stockholder Consent duly executed by the holders of at least sixty-six
percent (66%) of each class of preferred stock of Caprius outstanding
immediately prior to the Closing;
 
40

--------------------------------------------------------------------------------


 
5.4.7 A payoff letter duly executed by Special Situations Private Equity Fund,
L.P.;
 
5.4.8 Evidence, in form and substance satisfactory to the Purchaser, that the
Liens described on Schedule 5.4(h) have been released and terminated as of
record;
 
5.4.9 Evidence, satisfactory to the Purchaser in its sole and absolute
discretion, that all right, title and interest in and to the ‘391 Patent shall
have been transferred and assigned to M.C.M.;
 
5.4.10 An opinion of counsel to the Borrowers, in form and substance
satisfactory to the Purchaser in its sole and absolute discretion, which shall
include, without limitation, an opinion that the Borrower has a first priority
perfected security interest in the Collateral;
 
5.4.11 Releases of the security agreements currently of record at the United
States Patent and Trademark Office (other than any such documents in favor of
the Purchaser);
 
5.4.12 Evidence, in form and substance satisfactory to the Purchaser, that the
assignments of the ‘654 Patent by each of Beni Mosenson (a/k/a Benjamin Mosenson
and Benjamin Mesenson) and Moledet, Kfar Bnei Brith, Moshav Shitufi Paklai Ltd.
to M.C.M. Israel have been duly recorded in the United States Patent and
Trademark Office;
 
5.4.13 Documents, satisfactory to the Purchaser in its sole and absolute
discretion, whereby each of Yuri Litinsky and Ilan Mark (a) disclaim any
inventorship in any invention described or claimed in the ‘654 Patent and
(b) disclaim any ownership interest in or to the ‘654 Patent; and
 
5.4.14 Such other documents as the Purchaser may reasonably request.
 
5.5           Delivery of Corporate Documents.  The Borrowers shall have
delivered to the Purchaser the following for each Borrower:
 
5.5.1 Copies of its Charter Documents as amended through the Closing Date,
certified by its Secretary as being in full force and effect as of the Closing
Date;
 
5.5.2 A good standing certificate (or foreign qualification certificate), issued
by the jurisdiction of its incorporation or organization, dated as of the most
recent practicable date prior to the Closing Date;
 
5.5.3 Good standing certificates (or foreign qualification certificates) from
each jurisdiction in which it is required to be qualified to transact business
as a foreign corporation or other entity, in each case dated as of the most
recent practicable date prior to the Closing Date;
 
5.5.4 Resolutions or consents of (i) its Board of Directors, (ii) the holders of
more than 66% of the outstanding shares of each series of preferred stock of
Caprius, and (iii) the stockholder of M.C.M. Israel, and copies of any actions
taken by written consent by any such board of directors or stockholders without
a meeting), approving and authorizing the execution, delivery and performance of
this Agreement and the other Investment Documents to which it is a party, and,
to the extent applicable, approving and authorizing the issuance, sale, and
delivery of the Note, certified by its Secretary as being in full force and
effect as of the Closing Date;
 
41

--------------------------------------------------------------------------------


 
5.5.5 Incumbency certificates of its officers who are authorized to execute,
deliver and perform this Agreement, the other Investment Documents and any other
agreements, instruments, certificate or other documents required to be executed
by it in connection herewith; and
 
5.5.6 Such other documents as the Purchaser may reasonably request.
 
5.6           Insurance.  The Borrowers shall have delivered to the Purchaser
certificates of liability insurance, including coverage for property damage and
general liability, with respect to the insurance policies maintained by the
Borrowers as of the Closing Date, together with additional insured and loss
payee endorsements in favor of the Purchaser on behalf of the Purchaser, all in
form and substance satisfactory to the Purchaser in its sole and absolute
discretion.
 
5.7           Third-Party Consents.  The Borrowers shall have obtained any
Consents required to be obtained from all Governmental Authorities and other
Persons in connection with the transactions contemplated by this Agreement
(including, without limitation, the Consents listed on Schedule 3.6), and the
Purchaser shall have approved the terms and conditions thereof, and all
applicable waiting periods shall have expired.
 
5.8           Financial Statements.  The Purchaser shall have received and been
satisfied with its review of the Financial Statements.
 
5.9           Due Diligence; Environmental Investigations.  The Purchaser shall
have completed its due diligence investigation of the Borrowers and their
Affiliates to the sole satisfaction of the Purchaser.
 
5.10           No Material Adverse Change.  No Material Adverse Change that,
taken as a whole, calls into question either the Projections provided to the
Purchaser or the long-term prospects of the Borrowers shall have occurred in the
sole judgment of the Purchaser since September 30, 2008.
 
5.11           No Change in the Markets.  No change or disruption in the
financial and capital markets that could affect the purchase of the Note shall
have occurred.
 
5.12           Disclosure.  The Purchaser shall not have become aware of any
facts or circumstances which are materially and adversely inconsistent with any
projections, information or matters disclosed to the Purchaser in connection
with the purchase of the Note.
 
5.13           Proceedings Satisfactory.  All proceedings taken prior to or at
the Closing in connection with the issuance, sale, and delivery of the Note and
the consummation of the other transactions contemplated hereby, and all papers
and other documents relating thereto, shall be in form and substance reasonably
satisfactory to the Purchaser and its counsel, and the Purchaser shall have
received copies of such documents and papers, all in form and substance
reasonably satisfactory to the Purchaser and its counsel, all such documents,
where appropriate, to be counterpart originals and/or certified by proper
authorities, corporate officials and other Persons.  Without limiting the
generality of the foregoing, the Borrowers shall have made such arrangements as
may be requested by the Purchaser to ensure that Advances are applied only in
the manner set forth in the Initial Approved Budget or the Subsequent Approved
Budget, as applicable.
 
42

--------------------------------------------------------------------------------


 
6.           POST-CLOSING OBLIGATIONS OF THE BORROWERS
 
6.1           Patents.
 
6.1.1 So long as the right to obtain patent protection has not been lost as of
thirty (30) days after the Closing Date, the Borrowers shall timely prepare and
file applications for patents on three improvements on the M.C.M. technology
identified as (i) e-Link, (ii) active recipe management, and, (iii) mobile
medical waste treatment system for use at sea.  For the purposes hereof the term
“timely” means prior to the one (1) year anniversary of the first sale, offer
for sale or public use of each of the three improvements, respectively.
 
6.1.2 Within forty-five (45) days after the Closing Date, the Borrowers shall
deliver to the Purchaser:
 
(a)           Upon the fulfillment of the obligation set forth in Section 6.6,
an executed assignment of all right, title and interest in and to the ‘654
Patent owned by M.C.M Israel to M.C.M. in substantially the form attached hereto
as Exhibit B; and
 
(b)           An executed Patent Security Agreement covering the ‘654 Patent.
 
6.2           Other Collateral Documents.  The Borrowers shall cooperate with
the Purchaser to promptly execute and deliver such other Collateral Documents
and documents relating to the Collateral (including deposit account control
agreements, Intellectual Property security agreements and landlord waivers) as
the Purchaser may request in form and substance acceptable to the Purchaser in
its sole and absolute discretion.
 
6.3           Warrant.  Within ninety (90) days after the Closing Date, Caprius
shall (a) issue to the Purchaser a warrant (the “Warrant”) to purchase 40% of
the outstanding capital stock of Caprius on a Fully Diluted Basis and (b) amend
Caprius’ Charter Documents to provide sufficient authorized but unissued shares
of Common Stock to be reserved for issuance upon the exercise of the Warrant,
such Common Stock to be registered under the Securities Act promptly, but in no
event later than two hundred ten (210) days after the Warrant is
issued.  Caprius shall take all such actions as are necessary or requested by
the Purchaser in connection with the foregoing, all in form and substance
satisfactory to the Purchaser in its sole and absolute discretion, including
executing and delivering, and causing the stockholders of Caprius to execute and
deliver, a registration rights agreement and an investor rights agreement in
form and substance satisfactory to the Purchaser in its sole and absolute
discretion.
 
43

--------------------------------------------------------------------------------


 
6.4           Sassoon Settlement Amount.
 
6.4.1 On or prior to the payment date set forth therein, but in no event later
than October 23, 2009, the Borrowers shall pay the Sassoon Settlement Amount
pursuant to the terms of the amended Sassoon Settlement Agreement.
 
6.4.2 Immediately upon payment of the Sassoon Settlement Amount pursuant to the
terms of the Sassoon Settlement Agreement, the Borrowers shall cause all shares
of common stock of any of the Borrowers or M.C.M. UK in the possession of the
Sassoon Parties or any of their respective agents (as defined, and as further
described, in the Sassoon Settlement Agreement), and all ownership and other
interests therein, to be transferred and assigned to the Borrowers.
 
6.5           Payroll Taxes.  Within three (3) Business Days after the Closing
Date, the Borrowers shall pay all taxes set forth on Schedule 3.18(b) to its
payroll agent.
 
6.6           Consent of the Office of the Chief Scientist.  Within
forty-five (45) days after the Closing Date, the Borrowers shall have delivered
to the Purchaser the Consent of the Office of the Chief Scientist.
 
6.7           Morgan Employment Agreement.  Within thirty (30) days after the
Closing Date, the Borrowers shall have delivered to the Purchaser an Employment
Agreement, duly executed by Caprius and Dwight Morgan.
 
6.8           A.G.M. Tefen Liens.  Within forty-five (45) days after the Closing
Date, the Borrowers shall have caused the Liens of A.G.M. Tefen Ltd. against
M.C.M. Israel to have been released and terminated as of record.
 
6.9           Deposit Account Control Agreements.  Within forty-five (45) days
after the Closing Date, the Borrowers shall have delivered to the Purchaser
deposit account control agreements, in form and substance satisfactory to the
Purchaser in its sole and absolute discretion, with respect to the deposit
accounts listed on Schedule 3.29 duly executed by the Borrowers and the
applicable depositary bank(s).
 
7.           ACTIONS AND DOCUMENTS RELATING TO THE COLLATERAL
 
On or prior to the Closing Date, the Purchaser shall have received the following
in form and substance reasonably satisfactory to them:
 
7.1.1 The Security Agreement and the Pledge Agreement, each duly executed by the
Borrowers, together with the exhibits and schedules thereto;
 
7.1.2 A Patent Security Agreement, duly executed by M.C.M., covering the ‘391
Patent;
 
7.1.3 UCC-1 Financing Statements or any amendments thereof, naming the Borrowers
as debtors, duly authorized by the Borrowers, as requested by the Purchaser;
 
44

--------------------------------------------------------------------------------


 
7.1.4 Evidence that all filings, registrations and recordings have been made in
the appropriate governmental offices, and all other action has been taken, which
shall be necessary to create, in favor of the Purchaser, a perfected first
priority Lien on the Collateral (subject only to Permitted Liens), and filing of
completed UCC financing statements, in each case, in the appropriate
governmental offices;
 
7.1.5 Evidence that no Liens on the Collateral exist other than the Permitted
Liens and the Liens created by the execution of the Investment Documents, such
evidence including, without limitation, the results of searches conducted in the
UCC filing records in each of the governmental offices in which UCC financing
statements have been, or shall be, filed;
 
7.1.6 Evidence reasonably satisfactory to the Purchaser that each of the
conditions precedent in the Collateral Documents shall have been satisfied.
 
8.           INDEMNIFICATION; FEES AND EXPENSES
 
8.1           Transfer Taxes.  The Borrowers shall pay all present or future
stamp, documentary, excise, property, transfer and other similar Taxes (together
in each case with interest and penalties, if any) payable or determined to be
payable in connection with the execution and delivery of this Agreement, any
payment made hereunder, or the issuance, sale, and delivery of the Note and
shall hold harmless the Purchaser from and against any and all liabilities with
respect to or resulting from any delay in paying, or omission to pay, such
Taxes.
 
8.2           Losses.
 
8.2.1 Whether or not the transactions contemplated by this Agreement are
consummated, the Borrowers shall jointly and severally indemnify, defend and
save and hold harmless the Purchaser and its respective Affiliates, and their
respective employees, partners, members, managers, principals, officers,
directors, representatives, agents, attorneys, successors and assigns (the
“Indemnified Parties”), from and against, and shall pay on demand, any and all
losses, claims, damages, liabilities, judgments, expenses and costs, including,
without limitation, attorneys’ fees, costs and expenses and other fees, costs
and expenses incurred in, and the costs of preparing for, investigating or
defending any matter (collectively, “Losses”), incurred by or asserted or
awarded against such Indemnified Party in connection with, by reason of, or
arising from:
 
(a)           The breach by any Borrower of any representation or warranty set
forth in this Agreement or any other Investment Document (or any other document
or instrument executed herewith or pursuant hereto);
 
(b)           The failure of any Borrower to fulfill any of its covenants,
agreements or undertakings under this Agreement or any other Investment Document
(or any other document or instrument executed herewith or pursuant hereto); or
 
(c)           Any third party actions, suits, proceedings or claims brought
against any Indemnified Party in connection with, arising out of or with respect
to (A) any other matters arising out of or in connection with the transactions
contemplated by this Agreement, the Note or any other Investment Document or the
Collateral or (B) the business, operations or affairs of the Borrowers
(including, without limitation, any litigation in which any Borrower is
involved); provided, however, that no Borrower shall have any liability to any
Indemnified Party for any Loss to the extent that such Loss has been caused by
such Indemnified Party’s willful misconduct or gross negligence.
 
45

--------------------------------------------------------------------------------


 
8.2.2 The Borrowers shall either pay directly all Losses which they are required
to pay hereunder or reimburse any Indemnified Party within ten (10) days after
any written request for such payment.  The obligations of the Borrowers to the
Indemnified Parties under this Section 8 shall be separate obligations to each
Indemnified Party, and the liability of the Borrowers to such Indemnified
Parties hereunder shall not be extinguished solely because any Indemnified Party
is not entitled to indemnity hereunder.
 
8.2.3 The obligations of the Borrowers to the Indemnified Parties under this
Section 8 shall survive (i) the repayment of the Note and any PIK Notes issued
or deemed issued thereunder (whether at maturity, by prepayment or acceleration
or otherwise), (ii) any transfer of the Note (or PIK Notes) or any interest
therein and (iii) the termination of this Agreement or any other Investment
Document.
 
8.3           Indemnification Procedures.  Any Person entitled to
indemnification under this Section 8 shall (i) give prompt written notice to the
Borrowers of any claim with respect to which it is entitled to seek
indemnification (provided that the failure to so notify any Borrower shall not
relieve any Borrower from any liability which it may have under this Section 8
except to the extent that the Borrower is materially prejudiced by such failure)
and (ii) permit the Borrowers (or any of them) to assume the defense of such
claim with counsel selected by the Borrowers and reasonably acceptable to the
applicable Indemnified Party; provided, however, that any Indemnified Party
shall have the right to employ separate counsel and to participate in the
defense of such claim and the fees, costs and expenses of such counsel shall be
at the expense of such Indemnified Party unless (a) any Borrower has agreed to
pay such fees, costs or expenses, (b) the Borrowers have failed to notify the
applicable Indemnified Party in writing within ten (10) days of its receipt of
such written notice claiming a right to be indemnified that it will assume the
defense of such claim and employ counsel reasonably acceptable to the applicable
Indemnified Party, or (c) a conflict of interest exists between the applicable
Indemnified Party, on the one hand, and the Borrowers, on the other hand, with
respect to such claims (in which case, if the applicable Indemnified Party
notifies the Borrowers in writing that such Indemnified Party elects to employ
separate counsel at the expense of the Borrowers, the Borrowers shall not have
the right to assume the defense of such claim on behalf of such Indemnified
Party).  The Borrowers will not be subject to any liability for any settlement
made without their respective consent (but such consent may not be unreasonably
conditioned, delayed or withheld).  No Indemnified Party may, without the
consent of the applicable Borrowers (which consent will not be unreasonably
conditioned, delayed or withheld), consent to the entry of any judgment or enter
into any settlement which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to the Borrowers of a release from all
liability in respect of such claim or litigation.
 
46

--------------------------------------------------------------------------------


 
8.4           Contribution.  If the indemnification provided for in this
Section 8 is unavailable to the Purchaser or any other Indemnified Party in
respect of any Losses, then the Borrowers, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by the
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Borrowers on the one hand, and
the applicable Indemnified Party, on the other hand, in connection with the
actions, statements or omissions which resulted in such Losses, as well as any
other relevant equitable considerations.  The relative fault of the Borrowers,
on the one hand, and such Indemnified Party, on the other hand, shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been taken by, or relates to
information supplied by, any of the Borrowers or such Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent any such action, statement or omission.  The parties agree
that it would not be just and equitable if contribution pursuant to this
Section 8.4 were determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to above.
 
9.           AFFIRMATIVE COVENANTS
 
As long as the Note or any PIK Note remains outstanding, each Borrower covenants
and agrees as follows:
 
9.1           Payment of Note and Other Obligations.  The Borrowers shall fully
and timely pay all Obligations owing pursuant to the terms of this Agreement,
the Note or any PIK Note (including, without limitation, all principal thereof,
premium, if any, and interest thereon) and the other Investment Documents to
which they are parties, in each case on the dates and in the manner provided for
herein and therein.
 
9.2           Performance of Investment Documents.  The Borrowers shall perform,
comply with and observe all of their obligations under this Agreement, the Note,
any PIK Note and each other Investment Document.
 
9.3           Notices.  The Borrowers shall promptly notify the Purchaser in
writing of the occurrence of any event or the existence of any fact which
renders any representation or warranty in this Agreement or any of the other
Investment Documents inaccurate, incomplete or misleading in any material
respect as of the date made or remade.  In addition, the Borrowers agree to
provide the Purchaser with (i) ten (10) Business Days’ prior written notice of
(A) any change in the legal name or jurisdiction of organization or
incorporation of any Borrower, (B) the adoption by any Borrower of any new
fictitious name or tradename and (C) any change in the chief executive office of
any Borrower, (ii) prompt written notice of any material change in the
information disclosed in any schedule or exhibit hereto and (iii) as soon as
possible (and in any event within two (2) Business Days) after any Borrower
obtains Knowledge thereof, written notice of (A) the occurrence of any event,
act, development or condition which constitutes a Default or Event of Default or
any “default” or “event of default” under the terms of any Other Debt Documents;
(B) the commencement of any litigation against any Borrower involving an amount
in excess of $50,000 or any investigation or other proceeding of any
Governmental Authority against any Borrower; (C) any other event or development
that has resulted in or which could reasonably be expected to have a Material
Adverse Effect; or (D) any Judgment, Tax Lien or regulatory action incurred by
or entered against any Borrower.  Each such notice shall specify in reasonable
detail the nature of the event, act, condition, Default, Event of Default,
default, event of default, litigation or investigation or other proceeding and
what action the Borrower or any other Person is taking or proposes to take to
cure the same.
 
47

--------------------------------------------------------------------------------


 
9.4           Books and Records; Financial Statements.  The Borrowers shall keep
adequate records and books of account with respect to their respective business
activities in which proper entries are made in accordance with customary
accounting practices reflecting all their respective financial transactions; and
cause to be prepared and furnished to the Purchaser, the following, all to be
prepared in accordance with GAAP applied on a consistent basis, unless the
Borrowers’ certified public accountants concur in any change therein and such
change is disclosed to the Purchaser and is consistent with GAAP:
 
9.4.1 As soon as available, and in no event later than one hundred twenty (120)
days after the end of each Fiscal Year, an audited consolidated balance sheet of
the Borrowers as of the end of such Fiscal Year, and related audited
consolidated statements of operations, stockholders’ equity and cash flows of
the Borrowers for such Fiscal Year, setting forth in comparative form the
corresponding figures for the immediately preceding Fiscal Year, all in
reasonable detail and prepared in accordance with GAAP, and accompanied by a
report and an opinion (the “Audit Report”), prepared in accordance with
generally accepted auditing standards, by Marcum LLP (or such other firm of
independent certified public accountants selected by the Borrowers and
reasonably acceptable to the Purchaser) (which opinion shall provide that such
consolidated financial statements present fairly, in all material respects, the
financial position for the periods indicated in conformity with GAAP, and which
opinion shall not be qualified or limited because of a restricted or limited
examination by such accountant of any material portion of the records of the
Borrowers or otherwise qualified in any respect);
 
9.4.2 Promptly (and in any event not later than five (5) Business Days) after
the issuance of any Audit Report, or series of Audit Reports, a copy (or copies)
of such Audit Report(s) (or written summaries of any substantially similar oral
reports(s));
 
9.4.3 Prior to the beginning of each Fiscal Year, a copy of the internal
financial projections of the Borrowers for such Fiscal Year (the “Annual
Financial Projections”), prepared on a monthly basis and in reasonable detail,
which shall include the following:  (i) a balance sheet, income statement and
cash flow statement for each month of such Fiscal Year; (ii) a capital
expenditures budget; (iii) an explanation in reasonable detail of all material
changes proposed for the business and its personnel and facilities; (iv) an
explanation in reasonable detail of all material assumptions underlying such
financial projections, which assumptions shall be believed by the Borrowers to
be reasonable; (v) a description of the opportunities to be pursued during such
Fiscal Year; and (vi) a description of any incentive compensation expected to be
paid to senior management;
 
9.4.4 Within five (5) Business Days after it is prepared, and in no event later
than thirty (30) days after the last day of each calendar month, a monthly
financial package for such month (the “Monthly Reporting Package”), all in
reasonable detail and prepared in accordance with GAAP, consisting of at least
the following:
 
48

--------------------------------------------------------------------------------


 
(a)           an income statement for such month on a consolidated and
consolidating basis and by division, with comparative information for the
applicable Annual Financial Projections and the same month during the
immediately preceding Fiscal Year;
 
(b)           a year-to-date income statement for such month on a consolidated
and consolidating basis and by division, with comparative information for the
applicable Annual Financial Projections and the same year-to-date month during
the immediately preceding Fiscal Year;
 
(c)           a cash flow statement for such month, with comparative information
for the applicable Annual Financial Projections and the same month during the
immediately preceding Fiscal Year;
 
(d)           a year-to-date cash flow statement for such month, with
comparative information for the applicable Annual Financial Projections and the
same year-to-date period during the immediately preceding Fiscal Year;
 
(e)           a balance sheet as at the end of such month on a consolidated and
consolidating basis, with comparative information for the applicable Annual
Financial Projections and as at the end of the same month during the immediately
preceding Fiscal Year; and
 
(f)           other information, as may be reasonably requested by the
Purchaser, to monitor mutually agreeable critical success factors of the
Borrowers that need to be achieved in order for the Borrowers to meet the
financial projections;
 
9.4.5 [Reserved];
 
9.4.6 Promptly upon request (and in any event not later than five (5) Business
Days thereafter), such other notices and other information (whether or not in
the possession of third parties) concerning the business, operations, financial
condition, or affairs of the Borrowers or their Affiliates as the Purchaser may
from time to time reasonably request.
 
Concurrently with the delivery of the financial statements described in
Section 9.4.1, the Borrowers shall forward to the Purchaser a copy of any
accountants’ letter to the management of the Borrowers that is prepared in
connection with such financial statements and also shall cause to be prepared
and shall furnish to the Purchaser a certificate of the aforesaid certified
public accountants certifying to the Purchaser that, based upon their
examination of the financial statements of the Borrowers performed in connection
with their examination of said financial statements, they are not aware of any
Default or Event of Default, or, if they are aware of such Default or Event of
Default, specifying the nature thereof, and acknowledging, in a manner
satisfactory to the Purchaser, that they are aware that the Purchaser is relying
on such financial statements in making decisions with respect to the Note.
 
9.5           Guarantor Financial Statements.  The Borrowers shall deliver or
cause to be delivered to the Purchaser financial statements for each Person
that, following the Closing Date, guarantees any Obligations of the Borrowers
(to the extent not delivered pursuant to Section 9.4 hereof) in form and
substance satisfactory to the Purchaser at such intervals and covering such time
periods as the Purchaser may request.
 
49

--------------------------------------------------------------------------------


 
9.6           Landlord, Distributor and Storage Agreements.  The Borrowers shall
provide the Purchaser with copies of all agreements between any Borrower and any
landlord, distributor or warehouseman which owns any premises at which any
Inventory may, from time to time, be kept.
 
9.7           Subsidiaries.  Subject to Section 10.12, promptly upon the
creation or acquisition of each new Subsidiary, the Borrowers shall cause such
Subsidiary to execute and deliver to the Purchaser a Guaranty and a security
agreement (or agreements) pursuant to which such Subsidiary jointly and
severally guaranties the payment of all Obligations and grants to the Purchaser
a first priority Lien (subject only to Permitted Liens) on all of its
Properties.  Additionally, any Borrower that directly owns equity interests in
such Subsidiary shall execute and deliver to the Purchaser a pledge agreement
pursuant to which such Borrower shall grant to the Purchaser a first-priority
Lien (subject only to Permitted Liens) with respect to all of the issued and
outstanding securities of each such Subsidiary.  Within five (5) days after the
date such Subsidiary becomes a Subsidiary, the Borrowers shall cause such
Subsidiary to have executed (if necessary) and filed any UCC-1 financing
statements furnished by the Purchaser in each jurisdiction in which such filing
is necessary to perfect the security interest of the Purchaser in the Collateral
of such Subsidiary and in which the Purchaser requests that such filing be
made.  Additionally, the Borrowers and such Subsidiary shall have executed and
delivered to the Purchaser such other items as reasonably requested by the
Purchaser in connection with the foregoing, including resolutions, incumbency
and officers’ certificates, opinions of counsel, search reports and other
certificates and documents.
 
9.8           Compliance with Laws; Consents.  The Borrowers shall comply in all
respects with the requirements of all Applicable Laws, rules, regulations and
orders of any Governmental Authority (including all Environmental Laws), the
reasonable corporate conduct and business ethics policies of its significant
customers, and the terms of any indenture, contract or other instrument to which
it may be a party or under which it or its properties may be bound in each case,
to the extent that the failure to so comply would reasonably be expected to have
a Material Adverse Effect as to the Borrowers.  Each Borrower shall obtain and
maintain all material licenses, authorizations, consents, filings, exemptions,
registrations and other governmental approvals necessary in connection with the
execution, delivery and performance of the Investment Documents, the
consummation of the transactions therein contemplated or the operation and
conduct of its business and ownership of its properties.
 
9.9           Legal Existence.  Each Borrower shall, subject to Section 10.1,
maintain and preserve its legal existence, its material Operating Licenses and
its other material rights to transact business in each jurisdiction where
transacting business or its properties are located and all other material
rights, franchises and privileges necessary or desirable in the normal course of
its business and operations and the ownership of its properties.
 
9.10           Maintenance of Properties.  Each Borrower shall maintain and
preserve all of its Properties necessary or useful in the proper conduct of its
business in good working order and condition in accordance with the general
practice of other corporations of similar character and size, ordinary wear and
tear excepted.
 
50

--------------------------------------------------------------------------------


 
9.11           Insurance.  The Borrowers shall carry and maintain in full force
and effect, at their own expense and with financially sound and reputable
insurance companies, insurance in such amounts, with such deductibles and
covering such risks as is customarily carried by companies engaged in the same
or similar businesses and owning similar properties in the localities where any
Borrower operates, including product liability, comprehensive general liability,
fire, extended coverage, business interruption, public liability, property
damage, workers’ compensation and directors and officers liability
insurance.  Insurance on the Collateral shall name the Purchaser as additional
insured and as additional loss payee.  In the event that a Borrower receives
proceeds of insurance with respect to any loss or destruction of Equipment,
Inventory or Real Property or business interruption, then (i) the Borrowers
shall first use such proceeds to replace or repair the damaged Collateral and
(ii) the balance of such proceeds shall be applied to repay the Note.  Upon the
request of the Purchaser, each Borrower shall furnish the Purchaser from time to
time with full information as to the insurance carried by it and, if so
requested, copies of all such insurance policies.  Each Borrower shall also
furnish to the Purchaser from time to time upon the request of the Purchaser a
certificate of its insurance broker or other insurance specialist stating that
all premiums then due on the policies relating to insurance on the Collateral
have been paid, that such policies are in full force and effect and that such
insurance coverage and such policies comply with all the requirements of this
Section.  All insurance policies required under this Section shall provide that
they shall not be terminated or canceled nor shall any such policy be materially
changed without at least thirty (30) days’ prior written notice to the Borrowers
and the Purchaser.  Receipt of notice of termination or cancellation of any such
insurance policies or reduction of coverages or amounts thereunder shall entitle
the Purchaser to renew any such policies, cause the coverages and amounts
thereof to be maintained at levels required pursuant to the first sentence of
this Section 9.11 or otherwise to obtain similar insurance in place of such
policies, in each case at the expense of the Borrowers.
 
9.12           Payment of Obligations.  Each of the Borrowers shall pay and
discharge (i) all Taxes, fees, assessments and governmental charges or levies
imposed upon it or upon its properties or assets prior to the date on which
penalties attach thereto, and all lawful claims for labor, materials and
supplies which, if unpaid, might become a Lien upon any properties or assets of
any Borrower, except to the extent such Taxes, fees, assessments or governmental
charges or levies, or such claims, are being contested in good faith by
appropriate proceedings and are adequately reserved against in accordance with
GAAP, (ii) all lawful claims (other than those being contested in good faith by
appropriate proceedings) which, if unpaid, would by law become a Lien upon its
property not constituting a Permitted Lien, and (iii) subject to the terms of
this Agreement and the terms of any applicable subordination or intercreditor
agreement, all Indebtedness, as and when due and payable.
 
9.13           Compliance with Material Contracts.  Each Borrower shall perform,
comply with and observe all material terms and provisions of each of its
Material Contracts to be performed, complied with or observed by it, maintain
each of its Material Contracts in full force and effect and enforce each of its
Material Contracts in accordance with its terms.
 
51

--------------------------------------------------------------------------------


 
9.14           Environmental Matters.  The Borrowers shall, upon becoming aware
of the presence of any Hazardous Substance in violation of any Environmental
Laws or the existence of any environmental liability under applicable
Environmental Laws with respect to the Premises, take all actions, at their cost
and expense, as shall be necessary or advisable to investigate and clean up the
condition of the Premises, including all removal, containment and remedial
actions, and restore the Premises to a condition in compliance with applicable
Environmental Laws.
 
9.15           Future Information.  All data, certificates, reports, statements,
documents and other information furnished to the Purchaser by or on behalf of
the Borrowers, any of their respective representatives or agents in connection
with this Agreement, the other Investment Documents or the transactions
contemplated hereby and thereby, at the time the information is so furnished,
taken as a whole, shall not contain any untrue statement of a material fact,
shall be complete and correct in all material respects to the extent necessary
to give the Purchaser sufficient and accurate knowledge of the subject matter
thereof, and shall not omit to state a material fact necessary in order to make
the statements contained therein not misleading in light of the circumstances
under which such information is furnished.
 
9.16           Further Assurances.  Promptly after request by the Purchaser,
from time to time after the date hereof, each of the Borrowers shall execute and
deliver, and shall use reasonable efforts to cause any other Persons who are
required to give their Consent to execute and deliver, such instruments,
certificates and documents, and will take all such reasonable actions, for the
purposes of implementing or effectuating the provisions of this Agreement, the
Note, the Warrant and the other Investment Documents.  Upon exercise by the
Purchaser of any power, right, privilege or remedy pursuant to this Agreement or
any other Investment Document which requires any Consent, each of the Borrowers
will execute and deliver, and shall use reasonable efforts to cause any other
Persons to execute and deliver, all applications, certifications, instruments
and other documents and papers that may be reasonably required to be obtained
for such Consent.  Promptly upon reasonable request by the Purchaser, each of
the Borrowers shall correct any material defect or error that may exist or be
discovered in this Agreement, the Note, the Warrant or any other Investment
Document or in the execution, acknowledgment, filing or recordation
thereof.  Promptly upon reasonable request by the Purchaser, each of the
Borrowers shall do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
conveyances, pledge agreements, mortgages, deeds of trust, trust deeds, notices
of assignment, transfers, certificates, assurances and other instruments as the
Purchaser may require from time to time in order to (i) carry out more
effectively the purposes of the Investment Documents, (ii) to the fullest extent
permitted by applicable law, subject each Borrowers’ Properties to the Liens now
or hereafter intended to be covered by any of the Collateral Documents,
(iii) perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and any of the Liens intended to be created thereunder
and (iv) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the rights granted or now or hereafter intended to be
granted to the Purchaser under any Investment Document or under any other
instrument executed in connection with any Investment Document to which any
Borrower is to be a party.
 
52

--------------------------------------------------------------------------------


 
9.17           Management by Key Management Personnel.  The Borrowers shall use
commercially reasonable efforts to retain Dwight Morgan as the Chief Executive
Officer of the Borrowers (or in such other position with the Borrowers as shall
be approved by the Purchaser) (the “Key Management Personnel”) on a full time
basis (or consistent with current levels).  The Borrowers shall not hire,
terminate or otherwise replace any Key Management Personnel without the prior
approval of the Purchaser, which approval shall not be unreasonably withheld,
other than termination for “Cause” under the terms of the applicable Employment
Agreement.
 
9.18           Legal and Capital Structure.  The Borrowers shall promptly take
all such actions necessary to cause an increase in the authorized number of
shares of Common Stock of Caprius to an amount satisfactory to the Purchaser in
its sole and absolute discretion.
 
9.19           Purchaser Costs, Fees and Expenses.  The Borrowers will pay on
demand, all costs and expenses incurred by or on behalf of the Purchaser
regardless of whether the transactions contemplated hereby are consummated,
including, without limitation, reasonable fees, costs, client charges and
expenses of counsel for the Purchaser, accounting, due diligence, periodic field
audits, physical counts, valuations, investigations, searches and filings,
monitoring of assets, appraisals of Collateral, title searches and reviewing
environmental assessments, miscellaneous disbursements, examination, travel,
lodging and meals, arising from or relating to:  (a) the negotiation,
preparation, execution, delivery, performance and administration of this
Agreement and the other Investment Documents, (b) any requested amendments,
waivers or consents to this Agreement or the other Investment Documents whether
or not such documents become effective or are given, (c) the preservation and
protection of the Purchaser rights under this Agreement or the other Investment
Documents, (d) the filing of any petition, complaint, answer, motion or other
pleading by the Purchaser, or the taking of any action in respect of the
Collateral or other security, in connection with this Agreement or any other
Investment Document, (e) the protection, collection, lease, sale, taking
possession of or liquidation of, any Collateral or other security in connection
with this Agreement or any other Investment Document, (f) any attempt to enforce
any Lien or security interest in any Collateral or other security in connection
with this Agreement or any other Investment Document, (g) any attempt to collect
from any Borrower, (h) all liabilities and costs arising from or in connection
with the past, present or future operations of any Borrower involving any damage
to real or personal property or natural resources or harm or injury alleged to
have resulted from any Environmental Conditions, (i) any liabilities, costs,
fees, fines, penalties or other obligations incurred in connection with the
investigation, removal, cleanup and/or remediation of any Hazardous Materials
present or arising out of the operations of any facility of any Borrower, or
(j) the receipt by the Purchaser of any advice from professionals with respect
to any of the foregoing.
 
9.20           Manufacturing Source.  The Borrowers shall establish a
manufacturing source based in the United States (or such other location as is
mutually agreed to by the Purchaser and the Borrowers), which source shall,
within one hundred eighty (180) days following the Closing Date, deliver both a
working senior unit and a working junior unit (in each instance, a prototype or
a first article unit) to the Borrowers.  The Borrowers shall, within two hundred
seventy (270) days following the Closing Date, terminate all contracts,
agreements and other arrangements with the Israeli manufacturing source.
 
53

--------------------------------------------------------------------------------


 
9.21           Unit Sales.  The Borrowers shall, (a) within one hundred
eighty (180) days following the Closing Date, recognize revenue with respect to
the sale of thirty seven (37) units to independent third party customers on
market terms pursuant to arms’ length transactions, (b) within two hundred
seventy (270) days following the Closing Date, recognize revenue with respect to
the sale of sixty four (64) units to independent third party customers on market
terms pursuant to arms’ length transactions, and (c) within three hundred
sixty (360) days following the Closing Date, recognize revenue with respect to
the sale of one hundred (100) units to independent third party customers on
market terms pursuant to arms’ length transactions.  For the purposes hereof,
the Borrowers shall be deemed to have “recognized revenue,” (x) with respect to
sales to customers inside the United States, when a unit is accepted by the
customer in writing, and (y) with respect to sales to customers located outside
of the United States, when either (i) a unit departs the factory and said
departure is verified by an export manifest or (ii) the customer executes a bill
and hold letter agreement.
 
10.           NEGATIVE COVENANTS
 
As long as the Note or any PIK Note remains outstanding, each Borrower covenants
and agrees as follows:
 
10.1           Mergers; Consolidations; Acquisitions; Structural Changes.  No
Borrower shall (a) be acquired, merge, consolidate or amalgamate, or permit any
Subsidiary to be acquired, merge, consolidate or amalgamate, with or into any
Person or permit any Person to acquire control of any Borrower, (b) acquire, or
permit any of their respective Subsidiaries to acquire, all or any substantial
part of the Properties of any Person, (c) change, or permit any Subsidiary to
change, its state of incorporation or organization or type of Organization, or
(d) change, or permit any Subsidiary to change, its legal name, except for
mergers of any Subsidiary of Caprius into Caprius or another domestic Subsidiary
of Caprius (other than into M.C.M. prior to the payment of the Sassoon
Settlement Amount).
 
10.2           Loans.  No Borrower shall make, or permit any Subsidiary to make,
any loans or other advances of money, other than for salary, travel advances,
advances against commissions and other similar advances in the ordinary course
of business to any Person.
 
10.3           Indebtedness.  No Borrower shall, without the prior written
consent of the Purchaser, create, incur, assume, or suffer to exist, or permit
any Subsidiary to create, incur or suffer to exist, any Indebtedness, except:
 
10.3.1 Obligations under the Note or any PIK Note; and
 
10.3.2 Indebtedness existing on the date of this Agreement as set forth on
Schedule 10.3.
 
10.4           Affiliate Transactions.  No Borrower shall, without the prior
written consent of the Purchaser, enter into, or be a party to, or permit any
Subsidiary to enter into or be a party to, any transaction with any Affiliate of
any Borrower, except (a) usual and customary employment agreements and
indemnification arrangements contained in a Borrower’s or a Subsidiary’s Charter
Documents in effect on the date hereof and (b) those transactions in existence
on the date hereof and disclosed on Schedule 3.14.
 
10.5           Limitation on Liens.  The Borrowers shall not, without prior
written consent of the Purchaser, create or suffer to exist, or permit any
Subsidiary to create or suffer to exist, any Lien upon any of its Properties,
income or profits, whether now owned or hereafter acquired, except the following
(each a “Permitted Lien”):
 
54

--------------------------------------------------------------------------------


 
10.5.1 Liens at any time granted in favor of the Purchaser;
 
10.5.2 Liens for Taxes (excluding any Lien imposed pursuant to any of the
provisions of ERISA) not yet due, or being contested in the manner described in
Section 3.18, but only if in the Purchaser’s reasonable judgment such Lien does
not adversely affect the Purchaser’s rights or the priority of the Purchaser’s
Liens in the Collateral;
 
10.5.3 Liens arising in the ordinary course of the business of a Borrower by
operation of law or regulation, but only if payment in respect of any such Lien
is not at the time required and such Liens do not, in the aggregate, materially
detract from the value of the Property of the Borrowers or materially impair the
use thereof in the operation of the business of the Borrowers;
 
10.5.4 Such other Liens existing on the date of this Agreement and listed on
Schedule 10.5 hereto;
 
10.5.5 So long as no Event of Default has occurred and is continuing,
attachment, judgment and other similar non-tax Liens arising in connection with
court proceedings, but only if and for so long as the execution or other
enforcement of such Liens is and continues to be effectively stayed and bonded
on appeal, the validity and amount of the claims secured thereby are being
actively contested in good faith and by appropriate lawful proceedings and such
Liens do not, in the aggregate, materially detract from the value of the
Property of the Borrowers or materially impair the use thereof in the operation
of the Borrowers’ businesses;
 
10.5.6 Reservations, exceptions, easements, rights of way and other similar
encumbrances affecting Real Property; provided that, in the Purchaser’s sole
judgment, such exceptions do not in the aggregate materially detract from the
value of such Property or materially interfere with the use of such Property in
the ordinary course of the Borrowers’ business, and if such Property constitutes
Collateral, the Purchaser has consented thereto; and
 
10.5.7 Such other Liens as the Purchaser may hereafter approve in writing.
 
10.6           Payments and Amendments of Subordinated Debt.  The Borrowers
shall not:
 
10.6.1 Make or permit any Subsidiary to make any payment of any part or all of
any Subordinated Debt or take any other action or omit to take any other action
in respect of any Subordinated Debt; or
 
10.6.2 Agree to (i) any amendment or other modification of the subordination
provisions of any documentation evidencing or relating to any Subordinated Debt
or (ii) any other amendment or other modification to any documentation
evidencing any Subordinated Debt that would increase the interest rate
applicable thereto, accelerate the maturity date of any payment owing in respect
thereof (including any redemption, prepayment or defeasance provision or the
Borrower’s obligation to pay cash interest) or otherwise modify any of the
provisions of such Subordinated Debt.
 
55

--------------------------------------------------------------------------------


 
10.7           Distributions.  The Borrowers shall not, without prior written
consent of the Purchaser, declare or make, or permit any Subsidiary to declare
or make, any Distributions (other than Distributions made to any Borrower by a
Subsidiary, other than M.C.M. UK, when no Default or Event of Default exists).
 
10.8           Disposition of Assets.  The Borrowers shall not, without prior
written consent of the Purchaser, sell, lease or otherwise dispose of any of, or
permit any Subsidiary to sell, lease or otherwise dispose of any of, its
Properties, including any disposition of Property as part of a Sale and
Leaseback Transaction or securitization transaction or the sale of any stock of
a Subsidiary, to or in favor of any Person, except for:
 
10.8.1 so long as no Event of Default has occurred and is continuing, sales of
Inventory in the ordinary course of business;
 
10.8.2 so long as no Event of Default has occurred and is continuing, sales of
equipment or other fixed assets used by any Borrower in the conduct of its
business to the extent that the proceeds from such sale are used to purchase
newer, functionally equivalent equipment or fixed assets, as the case may be,
which are used by such Borrower in the conduct of its business;
 
10.8.3 transfers of Property to any Borrower by a Subsidiary of such Borrower;
and
 
10.8.4 dispositions expressly authorized by this Agreement.
 
10.9           Additional Securities.  Other than the Warrant, no Borrower shall
issue or create any Security, including, without limitation, any Security that
provides for redemption, a right to repurchase exercisable at the holder’s
option, creation of a sinking fund or a cash dividend payable prior to the
maturity of the Note and the payment in full of the Obligations.
 
10.10           [Reserved].
 
10.11           Restricted Investment.  The Borrowers shall not make or have, or
permit any Subsidiary to make or have, any Restricted Investment.
 
10.12           Subsidiaries and Joint Ventures.  Following the Closing Date,
the Borrowers shall not create, acquire or otherwise suffer to exist any
Subsidiary or joint venture arrangement.
 
10.13           Tax Consolidation.  The Borrowers shall not file or consent to
the filing of any consolidated income tax return with any Person not a Borrower,
other than M.C.M. UK.
 
10.14           Organizational Documents.  The Borrowers shall not agree to, or
suffer to occur, any amendment, supplement or addition to its or any of their
respective Subsidiaries’ Charter Documents.  The Borrowers shall not enter into
any new or amend any existing stockholder agreement.
 
10.15           Fiscal Year End.  The Borrowers shall not change, or permit any
Subsidiary to change, its Fiscal Year.
 
56

--------------------------------------------------------------------------------


 
10.16           Limitations on Payment Restrictions Affecting Subsidiaries.  The
Borrowers shall not permit any Subsidiary to grant or otherwise agree to or
suffer to exist any consensual restrictions on the ability of such Subsidiary to
pay dividends and make other distributions to the Borrowers, or to pay any
Indebtedness owed to the Borrowers or transfer properties and assets to the
Borrowers except as set forth in this Agreement.
 
10.17           Change in Business.  The Borrowers shall not engage in any
material line of business substantially different from the Business carried on
by them at the date hereof.
 
10.18           Subordination.  The Borrowers shall not, directly or indirectly,
contingently or otherwise, create, incur, assume, guaranty, suffer to exist or
become or remain liable with respect to any Indebtedness that is pari passu with
or senior in right of payment to the Indebtedness evidenced by the Note.
 
10.19           Accounting Changes.  The Borrowers shall not (i) make any
significant change in accounting treatment or reporting practices, except as
required by GAAP, in which event the Borrowers shall deliver to the Purchaser a
certificate signed by its Chief Financial Officer describing the change, or
(ii) restate any of their financial statements for prior periods, other than in
connection with the adoption of a change in accounting principle.
 
10.20           [Reserved].
 
10.21           Hazardous Substances.  The Borrowers shall not use, generate,
manufacture, install, treat, Release, store or dispose of any Hazardous
Substances, except in material compliance with all applicable Environmental
Laws.
 
10.22           No Solicitation or Negotiation.
 
10.22.1 From and after the Closing Date, the Borrowers shall not, nor will they
authorize or permit any of their respective directors, officers or other
employees, contractors, Affiliates or any investment banker, attorney or other
advisor, representative or agent retained by it (collectively, the “Borrowers’
Representatives”), to directly or indirectly, (i) solicit, initiate, encourage
or induce the making, submission or announcement of an offer, proposal or
transaction (whether in the form of a merger, consolidation, asset sale or other
form of transaction) for the acquisition of all or any part of the Business
(whether by stock sale, asset sale, merger or otherwise) (any of the foregoing,
a “Prohibited Acquisition”), (ii) participate or engage in any discussions or
negotiations with any such Person regarding a Prohibited Acquisition,
(iii) furnish to any such Person any information relating to the Borrowers or
the Business, or afford access to the business, properties, assets, books or
records of any Borrower to any such Person that has made or could reasonably be
expected to make a Prohibited Acquisition, or (iv) take any other action
intended to assist or facilitate any inquiries or the making of any proposal
that constitutes, or could reasonably be expected to lead to, a Prohibited
Acquisition, (v) approve, endorse or recommend a Prohibited Acquisition, or
(vi) enter into any letter of intent or similar agreement contemplating or
otherwise relating to a Prohibited Acquisition.  The Borrowers shall immediately
cease and cause to be terminated any existing or previously conducted
activities, discussions or negotiations with any parties with respect to any
Prohibited Acquisition.  The Borrowers shall notify the Purchaser with
reasonable promptness (but in no event later than two (2) Business Days
thereafter) if any such inquiries or proposals are received by, any such
information or access is requested from, or any such negotiations or discussions
are sought to be initiated or continued with, any of them.
 
57

--------------------------------------------------------------------------------


 
10.22.2 From and after the Closing Date through the one year anniversary of the
Closing Date, the Borrowers shall not, nor will they authorize or permit any
Borrowers’ Representative to, directly or indirectly, (i) solicit, initiate,
encourage or induce the making, submission or announcement of  the incurrence or
refinancing of any Indebtedness by any Person other than Purchaser (any of the
foregoing, a “Prohibited Financing”), (ii) participate or engage in any
discussions or negotiations with any such Person regarding a Prohibited
Financing, (iii)furnish to any such Person any information relating to the
Borrowers or the Business, or afford access to the business, properties, assets,
books or records of any Borrower to any such Person that has made or could
reasonably be expected to make a Prohibited Financing, or (iv) take any other
action intended to assist or facilitate any inquiries or the making of any
proposal that constitutes, or could reasonably be expected to lead to, a
Prohibited Financing, (v) approve, endorse or recommend a Prohibited Financing,
or (vi) enter into any letter of intent or similar agreement contemplating or
otherwise relating to a Prohibited Financing.  The Borrowers shall immediately
cease and cause to be terminated any existing or previously conducted
activities, discussions or negotiations with any parties with respect to any
Prohibited Financing.  The Borrowers shall notify the Purchaser with reasonable
promptness (but in no event later than two (2) Business Days thereafter) if any
such inquiries or proposals are received by, any such information or access is
requested from, or any such negotiations or discussions are sought to be
initiated or continued with, any of them.
 
10.22.3 Provided that no Event of Default has occurred and is continuing, from
and after the one year anniversary of the Closing Date through the Maturity
Date, the Borrowers and the Borrowers’ Representatives may (i) solicit,
initiate, encourage or induce the making, submission or announcement of a
Prohibited Financing, (ii) participate or engage in any discussions or
negotiations with any Person regarding a Prohibited Financing, (iii) furnish to
any such Person any information relating to the Borrowers or the Business, or
afford access to the business, properties, assets, books or records of any
Borrower to any such Person that has made or could reasonably be expected to
make a Prohibited Financing, or (iv) take any other action intended to assist or
facilitate any inquiries or the making of any proposal that constitutes, or
could reasonably be expected to lead to, a Prohibited Financing, (v) approve,
endorse or recommend a Prohibited Financing, or (vi) enter into any letter of
intent or similar agreement contemplating or otherwise relating to a Prohibited
Financing (any such otherwise Prohibited Financing, a “Permitted Third Party
Refinancing”) .  The Borrowers shall notify the Purchaser with reasonable
promptness (but in no event later than two (2) Business Days thereafter) if any
such inquiries or proposals are received by, any such information or access is
requested from, or any such negotiations or discussions are sought to be
initiated or continued with, any of them.  Notwithstanding the foregoing, in the
event that the Borrowers seek to enter into a Permitted Third Party Refinancing
pursuant to this Section 10.22.3, the Borrowers shall first offer to the
Purchaser, in writing, a right of first refusal to provide such Permitted Third
Party Refinancing on the same terms and conditions as are offered to the
Borrowers by a third Person (the “Right of First Refusal”).  Any Permitted Third
Party Refinancing shall be made subject to the rights and obligations set forth
in this Agreement.  In the event that the Borrowers offer the Right of First
Refusal to the Purchaser, the Purchaser shall promptly, and in writing, accept
or reject such offer.  If the Purchaser shall fail to accept such offer within
five (5) Business Days after the Purchaser’s receipt of such written offer, the
Borrowers shall be free to complete such Permitted Third Party Refinancing with
such Third Person to the extent otherwise permitted under this Agreement;
provided, that such Permitted Third Party Refinancing shall close on the
Maturity Date; provided, further, that the proceeds of such Permitted Third
Party Refinancing shall be used to pay all amounts then outstanding under the
Note, the PIK Notes and the other Investment Documents in full in cash.  If the
Purchaser accepts such offer, the Permitted Refinancing shall close no later
than the earlier of (A) fifteen (15) Business Days after the Purchaser’s
acceptance and (B) the Maturity Date (the “Purchaser Closing Period”).  If such
Permitted Third Party Refinancing with the Purchaser does not close within the
Purchaser Closing Period, the Purchaser shall no longer have a Right of First
Refusal with respect to such proposed Permitted Third Party Refinancing.
 
58

--------------------------------------------------------------------------------


 
10.23           Employment Agreements.  The Borrowers shall not, and shall not
permit any Borrower to (i) amend the terms of the Employment Agreements or
(ii) increase the salary (excluding performance bonus) of any executive officer
by an amount greater than the annual change in the consumer price index without
the prior written consent of the Purchaser.
 
10.24           No Securities or Options Granted.  Without the prior written
consent of Purchaser, which may be conditioned on the grant to the Purchaser of
the Warrant, no Borrower shall issue or grant securities, options or Convertible
Securities to any Person.
 
10.25           Advances.  The Borrowers shall not use the proceeds of any
Advance for any purpose other than as set forth in the Disbursement Request
related to such Advance.
 
10.26           M.C.M. UK.  Other than transfers not to exceed ten thousand
dollars ($10,000) in the aggregate each Fiscal Year solely for the purpose of
paying license and similar fees, the Borrowers shall not transfer any asset
(including, without limitation, any cash or cash equivalent), contract,
obligation or otherwise to M.C.M. UK.  M.C.M. UK shall not enter into any
contract, agreement, or other arrangement whatsoever, own any assets (other than
licenses necessary to sell Inventory in the United Kingdom), or conduct or
engage in business of any kind or nature whatsoever, whether consistent with
past practice or otherwise.
 
10.27           Sales of Inventory.  The Borrowers shall cause M.C.M. to be the
seller-of-record of all Inventory of the Borrowers and all accounts receivable
of the Business shall be due and payable solely to M.C.M.
 
11.           DEFAULTS AND REMEDIES
 
11.1           Events of Default.  The occurrence of any one or more of the
following events, acts or occurrences shall constitute an event of default (each
an “Event of Default”):
 
11.1.1 (i) Any Borrower shall fail to pay as and when due (whether at stated
maturity, upon acceleration or demand or required prepayment or otherwise) any
principal, interest and annual renewal fee payable under the Note (and any PIK
Notes issued or deemed issued thereunder) or (ii) any Borrower shall fail to
make any other payment of any other amounts (including, without limitation,
fees, costs or expenses) payable under this Agreement, the Note (or any PIK
Notes) or any other Investment Document (whether at stated maturity, upon
acceleration or demand or required prepayment or otherwise) and with respect to
such other amounts in clause (ii) shall fail to make payments within ten (10)
day’s written notice thereof;
 
59

--------------------------------------------------------------------------------


 
11.1.2 Any Borrower shall breach or fail to perform, comply with or observe any
agreement, covenant or obligation required to be performed by it under this
Agreement, the Note, any Collateral Document or any other Investment Document
(other than the agreements, covenants or obligations expressly covered by
Section 11.1.1);
 
11.1.3 [Reserved];
 
11.1.4 Any representation, warranty or other statement made or furnished to the
Purchaser by or on behalf of any Borrower under this Agreement or any other
Investment Document or any instrument, certificate or financial statement
furnished in compliance with or in reference thereto shall be false or
misleading or incorrect in any material respect when made (or deemed made);
 
11.1.5 Except as to those obligations disputed in good faith, provided written
notice of such dispute has been provided to the Purchaser, (i) any Borrower
shall default in the payment (whether at stated maturity, upon acceleration or
demand or required prepayment or otherwise), beyond any period of grace provided
therefor, of any principal of or interest on any other Indebtedness with a
principal amount in excess of $10,000 individually or in the aggregate, or
(ii) any other breach or default (or other event or condition) shall occur under
any agreement, indenture or instrument evidencing or governing any such other
Indebtedness or any Other Debt Document, if (A) the payment or maturity of such
Indebtedness is accelerated in consequence of such Event of Default, (B) demand
for payment of such Indebtedness is made, or (C) any collection action in
respect thereof is commenced.
 
11.1.6 Any Investment Document, or any material provision thereof, shall cease
to be in full force and effect (other than as a result of the Purchaser’s
actions), valid and enforceable, for any reason other than in accordance with
its terms, or any Borrower shall contest or purport to repudiate or disavow any
of its obligations under or the validity or enforceability of any Investment
Document or any material provision thereof, including by operation of law, or
any Collateral Document or financing statement shall for any reason (other than
pursuant to the terms thereof) cease to create a valid and perfected first
priority lien on (subject only to Permitted Liens), or security interest in, the
Collateral purported to be covered thereby;
 
11.1.7 Any Borrower shall cease to be Solvent or there shall be commenced
against any Borrower an involuntary case seeking the liquidation or
reorganization of such Person under the Bankruptcy Laws or any similar
proceeding under any other Applicable Laws or an involuntary case or proceeding
seeking the appointment of a receiver, custodian, trustee or similar official
for it, or to take possession of all or a substantial portion of its property or
to operate all or a substantial portion of its business, and any of the
following events occur:  (i) any such Person consents to such involuntary case
or proceeding or fails to diligently contest it in good faith, (ii) the petition
commencing the involuntary case or proceeding is not timely controverted,
(iii) the petition commencing the involuntary case or proceeding remains
undismissed and unstayed for a period of sixty (60) days, or (iv) an order for
relief shall have been issued or entered therein or a receiver, custodian,
trustee or similar official appointed;
 
60

--------------------------------------------------------------------------------


 
11.1.8 Any Borrower (i) shall make any offer of settlement, extension or
composition to its unsecured creditors generally, or institute a voluntary case
seeking liquidation or reorganization under the Bankruptcy Laws or any similar
proceeding under any other Applicable Laws, or shall consent thereto, (ii) shall
consent to the conversion of an involuntary case to a voluntary case,
(iii) shall file a petition, answer a complaint or otherwise institute any
proceeding seeking, or shall consent or acquiesce to the appointment of, a
receiver, custodian, trustee or similar official for it, or to take possession
of all or a substantial portion of its property or to operate all or a
substantial portion of its business, (iv) shall make a general assignment for
the benefit of creditors, (v) shall generally not pay its debts as they become
due or shall admit in writing its inability to pay its debts generally, or
(vi) the Board of Directors of any such Person (or any committee thereof) adopts
any resolution or otherwise authorizes action to approve any of the foregoing;
 
11.1.9 Any Borrower shall suffer any Judgment that is not satisfied within
thirty (30) days after becoming final and not subject to appeal or review;
 
11.1.10 There shall occur any material loss, theft, damage or destruction of any
of the Collateral such that the aggregate value of such Collateral minus the
amount of such Collateral covered by the proceeds from the Borrower’s insurance
policies exceeds $15,000;
 
11.1.11 There shall occur a cessation of a substantial part of the business of
any Borrower for a period which significantly and adversely affects such
Borrower’s capacity to continue its business on a profitable basis; or any
Borrower shall suffer the loss or revocation of any license or permit now held
or hereafter acquired by such Borrower which is necessary to the continued or
lawful operation of its business; or any Borrower shall be enjoined, restrained
or in any way prevented by court, governmental or administrative order from
conducting all or any material part of its business affairs; or any material
lease or agreement pursuant to which any Borrower leases, uses or occupies any
Property shall be canceled or terminated prior to the expiration of its stated
term; or any material part of the Collateral shall be taken through condemnation
or the value of such Property shall be impaired through condemnation;
 
11.1.12 A Reportable Event shall occur which, in the Purchaser’s determination,
constitutes grounds for the termination by the Pension Benefit Guaranty
Corporation of any Benefit Plan or for the appointment by the appropriate United
States district court of a trustee for any Benefit Plan, or if any Benefit Plan
shall be terminated or any such trustee shall be requested or appointed, or if
any Borrower is in “default” (as defined in Section 4219(c)(5) of ERISA) with
respect to payments to a Multiemployer Plan resulting from such Borrower’s
complete or partial withdrawal from such Benefit Plan and any such event would
reasonably be expected to have a Material Adverse Effect;
 
11.1.13 Any Borrower shall be criminally indicted or convicted under any law
that could lead to a forfeiture of any Property of any Borrower which would be
reasonably expected to have a Material Adverse Effect or a material and adverse
impact on the reputation or goodwill of any Borrower;
 
11.1.14 There shall occur any Change in Control or any Material Adverse Change;
 
61

--------------------------------------------------------------------------------


 
11.1.15 Any order, decree, fine, citation or penalty shall be entered against or
imposed upon any of the Borrowers or any of the Real Properties with respect to
an Environmental Condition where the cost of compliance or the amount of such
fine or penalty is reasonably expected, individually or in the aggregate, to
exceed $10,000, and such amount is not paid in full within forty-five (45) days
of entry or imposition; or
 
11.1.16 Any Tax assessment Lien equal to or in excess of $50,000 shall be
entered against any Borrower, or any Tax assessment Lien in an amount less than
$50,000 shall not have been removed within thirty (30) days of entry.
 
Any adjustments in the interest rate under the Note (or any PIK Notes) or other
remedies available to the Purchaser hereunder or thereunder shall begin to apply
immediately upon the occurrence of an Event of Default or, in the case of
Sections 11.1.7 and 11.1.8 above, immediately prior to an Event of Default, in
each case unless and until such Event of Default has been waived by the
Purchaser in its sole and absolute discretion.
 
11.2           Acceleration.  If any Event of Default (other than an Event of
Default specified in Sections 11.1.7 or 11.1.8) occurs and is continuing, the
Purchaser may, upon one (1) Business Day’s prior written notice to the
Borrowers, declare all outstanding principal of, premium, if any, accrued and
unpaid interest on, and all other amounts under the Note, and all other
Obligations, to be due and payable.  Upon any such declaration of acceleration,
such principal, premium, if any, interest and other amounts shall become
immediately due and payable.  If an Event of Default specified in
Sections 11.1.7 or 11.1.8 occurs, all outstanding principal of, premium, if any,
accrued and unpaid interest on, and all other amounts under the Note, and all
other Obligations, shall become immediately due and payable without any
declaration or other act on the part of the Purchaser.  The Borrowers hereby
waive all presentment for payment, demand and notice of demand, protest, notice
of protest and notice of dishonor, notice of nonpayment, diligence and all other
notices of any kind to which it may be entitled under Applicable Laws or
otherwise.
 
11.3           Set Off and Sharing of Payments.  In addition to any rights now
or hereafter granted under any Applicable Law and not by way of limitation of
any such rights, during the continuance of any Event of Default, upon one (1)
Business Day’s prior written notice to the Borrowers, the Purchaser is hereby
authorized by the Borrowers at any time or from time to time, with reasonably
prompt subsequent notice to the Borrowers (any prior or contemporaneous notice
to the Borrowers being hereby expressly waived) to set off and to appropriate
and to apply any and all (a) balances held by the Purchaser at its offices for
the account of any Borrower (regardless of whether such balances are then due to
such Borrower), and (b) other property at any time held or owing by the
Purchaser or any Affiliate thereof to or for the credit or for the account of
any Borrower, against and on account of any of the Obligations.
 
11.4           Other Remedies.  If any Default or Event of Default shall occur
and be continuing, the Purchaser may proceed to protect and enforce the
Purchaser’s rights and remedies under this Agreement and any other Investment
Document by exercising all rights and remedies available under this Agreement,
any other Investment Document or Applicable Laws (including, without limitation,
the UCC), either by suit in equity or by action at law, or both, whether for the
collection of principal of or interest on the Note (and any PIK Notes), to
enforce the specific performance of any covenant or other term contained in this
Agreement or any other Investment Document.  No remedy conferred in this
Agreement upon the Purchaser is intended to be exclusive of any other remedy,
and each and every such remedy shall be cumulative and shall be in addition to
every other remedy conferred herein or now or hereafter existing at law or in
equity or by statute or otherwise.
 
62

--------------------------------------------------------------------------------


 
11.5           Appointment of Receiver.  In addition to all other rights, powers
and remedies that the Purchaser has under this Agreement, any other Investment
Document or Applicable Laws, the Purchaser shall, upon the occurrence of an
Event of Default, be entitled (to the extent permitted by Applicable Laws), and
the Borrowers hereby consent in advance, to the appointment of a receiver by any
court of competent jurisdiction to take control of the Borrowers for the purpose
of operating and thereafter selling any Borrower to satisfy obligations to
creditors, including the Purchaser.
 
11.6           Waiver of Past Defaults.  The Purchaser may, by written notice to
the Borrowers, waive any specified Default or Event of Default and its
consequences with respect to this Agreement, the Note or any other Investment
Document; provided, however, that no such waiver will extend to any subsequent
or other Default or Event of Default or impair any rights of the Purchaser which
may arise as a result of such other Default or Event of Default.
 
12.           WAIVER
 
The Purchaser may (a) extend the time for the performance of any of the
obligations or other acts of the Borrowers, (b) waive any inaccuracies in the
representations or warranties of the Borrowers or (c) waive compliance with any
of the conditions, covenants or agreements of the Borrowers contained
herein.  Any such extension or waiver shall be valid only if set forth in an
instrument signed by the Purchaser.  Any waiver of the breach of any term or
condition shall not be construed as a waiver of any other breach or as a
subsequent waiver of the same term or condition, or as a waiver of any other
term or condition of this Agreement, the Note, any PIK Note or any other
Investment Document.  The failure by the Purchaser to assert, or any delay by
the Purchaser in asserting any of its rights under this Agreement, the Note, any
PIK Note, or any other Investment Document shall not constitute a waiver of any
such rights and no single or partial exercise of any such right shall preclude
any other or further exercise thereof or the exercise of any other right.
 
13.           POWER OF ATTORNEY
 
The Borrowers hereby irrevocably designate, make, constitute and appoint the
Purchaser (and all Persons designated by the Purchaser), effective upon the
occurrence of an Event of Default until such time as such Event of Default has
been waived by the Purchaser in its sole and absolute discretion, as the true
and lawful attorney (and attorney-in-fact) of each Borrower to endorse the
applicable Borrower’s name on any checks, notes, acceptances, drafts, money
orders or any other evidence of payment or proceeds of the Collateral which come
into the possession of the Purchaser or under the Purchaser’s control, at such
time or times as the Purchaser is required to do so in order to preserve its
rights under any Collateral Document, but at the cost and expense of the
Borrowers.  The power of attorney granted hereby shall constitute a power
coupled with an interest and shall be irrevocable.
 
63

--------------------------------------------------------------------------------


 
14.           MISCELLANEOUS
 
14.1           Survival of Representations and Warranties; Purchaser
Investigation.  All representations, warranties, covenants and agreements of the
Borrowers (or any one of them) contained herein, or made in writing by or on
behalf of them pursuant hereto or in connection herewith, shall survive the
execution and delivery of this Agreement, the issuance and delivery of the Note,
the repayment of the Note and the due diligence or other investigation of the
Borrowers and their Affiliates made by and on behalf of the Purchaser for a
period of one (1) year after indefeasible payment in full of the Note and the
PIK Notes.  The Borrowers hereby agree that neither the Purchaser’s review of
the books and records or condition (financial or otherwise), business, assets,
properties, operations or prospects of any Person, nor any other due diligence
investigation conducted by or on behalf of the Purchaser, shall be deemed to
modify the representations and warranties of the Borrowers contained in this
Agreement or any other Investment Document or to constitute knowledge by the
Purchaser of the existence or absence of any facts or any other matters so as so
reduce the Purchaser’s right to rely on the accuracy of the representations and
warranties of the Borrowers contained in this Agreement or any other Investment
Document.
 
14.2           Consent to Amendments.  No amendment, supplement or other
modification to this Agreement or any other Investment Document shall be
effective unless in writing and signed by Holders holding in the aggregate 70%
of the then outstanding principal amount of the Note (the “Requisite Holders”),
and the Borrowers may not take any action herein prohibited, or omit to perform
any act herein required to be performed by them, unless the Borrowers shall have
obtained the prior written consent of the Requisite Holders to such action or
omission.  No course of dealing between the Borrowers, on the one hand, and the
Purchaser (or any successor or assignee thereof), on the other hand, nor any
delay in exercising any rights hereunder or under the Note, the PIK Notes or any
other Investment Document shall operate as a waiver of any rights of the
Purchaser (or any other Holder).  Notwithstanding the foregoing, no amendment,
supplement or modification shall be binding on any Holder without that Holder’s
express written consent if such amendment, supplement or modification would
(a) change the principal due or amount of interest payable on the Note whether
as a result of prepayment or at maturity; (b) extend the time for payment of any
Obligation; (c) release any Borrower from any Obligations; (d) amend the
provisions of this Section 14.2; or (e) amend the terms of any defined term in
Section 1 that would have the effect of implementing an amendment otherwise
prohibited by clauses (a) through (d) hereof.
 
14.3           Entire Agreement.  This Agreement, together with the exhibits and
the Disclosure Schedules which are all incorporated herein by this reference and
are an integral part of this Agreement, the Note, any PIK Note, and the other
Investment Documents constitute the full and entire agreement and understanding
between and among the Purchaser and the Borrowers relating to the subject matter
hereof and thereof, and supersede all prior oral and written, and all
contemporaneous oral agreements and understandings relating to the subject
matter hereof.  If any words have been added or deleted in this Agreement or any
related document as compared to any prior draft thereof, this Agreement and the
related documents shall be construed without reference to such prior drafts and
no implication shall be made regarding any such additions or deletions.
 
64

--------------------------------------------------------------------------------


 
14.4           Severability.  Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provisions in any other jurisdiction.
 
14.5           Successors and Assigns; Assignments.  This Agreement shall inure
to the benefit of, and be binding upon, the parties and their respective
successors and permitted assigns.  No Borrower shall assign any of its rights
and obligations hereunder or any interest herein or therein without the prior
written consent of the Requisite Holders.  The Purchaser may, at any time and
from time to time without the consent of any Borrower, assign, transfer or
delegate to one or more Persons (each an “Assignee”) all or any part of its
right, title and interest in and to this Agreement and the other Investment
Documents, including, without limitation, all or any part of the Obligations,
subject to compliance with applicable federal and state securities laws;
provided, however, that, in any privately negotiated transaction involving a
sale or assignment of any such right, title or interest, the transferor shall
obtain from the Assignee in writing investment intent representations which
would be customarily obtained in transactions of such nature; and provided
further, that the Borrowers or the Purchaser, as applicable, shall continue to
deal solely and directly with the transferor in connection with any right, title
or interest so assigned until written notice of such assignment, together with
payment instructions, addresses and related information with respect to the
Assignee, shall have been given to the Borrowers and the Purchaser.
 
14.6           Certain Agreements of the Borrowers.  Each Borrower agrees that
(a) it will use reasonable best efforts to cooperate with the Purchaser in any
manner reasonably requested by the Purchaser to effect the sale of participation
in or assignments of any of the Investment Documents or any portion thereof or
interest therein, including, without limitation, assisting in the preparation of
appropriate disclosure documents and making members of management available at
reasonable times to meet with and answer questions of potential assignees and
participants, and (b) the Purchaser may disclose credit information regarding
any Borrower to any potential participant or assignee, provided that such
potential participant or assignee agrees to keep such information confidential.
 
14.7           Notices.  All notices, requests, demands and other communications
which are required or may be given under this Agreement shall be in writing and
shall be deemed to have been duly given at the earliest of (a) the date
received, (b) one (1) Business Day after being sent by a nationally recognized
overnight courier for next Business Day delivery, with receipt acknowledged, or
(c) five (5) Business Days after being mailed, postage prepaid, by certified
mail, return receipt requested, addressed as follows:
 
65

--------------------------------------------------------------------------------


 
If to the Purchaser, to:
 
Vintage Capital Group, LLC
11611 San Vicente Boulevard, 10th Floor
Los Angeles, CA  90049
Attention: 
Thomas Webster

Telephone: 
(310) 979-9090

Telecopier: 
(310) 207-0035

E-Mail: 
twebster@vintage-vfm.com

 
With a copy to:
 
Klee, Tuchin, Bogdanoff & Stern LLP
1999 Avenue of the Stars, 39th Floor
Los Angeles, CA  90067
Attention: 
Ronn S. Davids

Telephone: 
(310) 407-4095

Telecopier: 
(310) 407-9090

E-Mail: 
RDavids@ktbslaw.com

 
If to any Borrower, to:
 
Caprius, Inc.
10 Forest Avenue, Suite 220
Paramus, NJ  07652
Attention: 
Dwight Morgan

Telephone: 
(201) 342-0900

Telecopier: 
(866) 405-4918

E-Mail: 
dmorgan@mcmetech.com

 
With a copy to:
 
Carter Ledyard & Milburn LLP
2 Wall Street
New York, NY  10005
Attention: 
Bruce A. Rich

Telephone: 
(212) 238-8895

Telecopier: 
(212) 732-3232

E-Mail: 
rich@clm.com

 
or at such other address or addresses as the Purchaser or the Borrowers, as the
case may be, may specify by written notice given in accordance with this
Section 14.7.
 
14.8           Counterparts.  This Agreement may be executed in two or more
counterparts and by facsimile or PDF, each of which shall be deemed, and as
effective as, an original, but all of which together shall constitute one
instrument.
 
66

--------------------------------------------------------------------------------


 
14.9           Governing Law.  IN ALL RESPECTS, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE (WITHOUT REGARD TO
THE CHOICE OF LAW OR CONFLICTS OF LAW PROVISIONS THEREOF) AND ANY APPLICABLE
LAWS OF THE UNITED STATES OF AMERICA.
 
14.10           Limitation of Liability.  No claim shall be made by any Borrower
or any of its or their Affiliates against the Purchaser, any of its Affiliates
or any of its respective partners, members, mangers, principals, directors,
officers, employees, agents, representatives, attorneys, accountants or
advisors, for any special, indirect, consequential, incidental or punitive
damages in respect of any claim for breach of contract or under any other theory
of liability arising out of or related to the transactions contemplated by this
Agreement or any other Investment Document, or any act, omission or event
occurring in connection therewith. Each of the Borrowers hereby waives, releases
and agrees not to sue upon any claim for such damages, whether or not accrued
and whether or not known or suspected to exist in its favor.
 
14.11           Publicity.  The Borrowers and their respective Affiliates will
consult with the Purchaser before issuing, and provide the Purchaser reasonably
ample time and opportunity to review and comment upon, and use reasonable
efforts to agree on the form and substance of, any press release or other public
statement with respect to the transactions contemplated by this Agreement, and
shall not issue any such press release or make such other public announcement
prior to such consultation, except as required under Applicable Laws.  The
parties agree that any press release to be issued with respect to the
transactions contemplated by this Agreement shall be in the form agreed to by
the parties.  The Borrowers hereby consent to the preparation and publication by
the Purchaser of an advertisement “tombstone” publicly disclosing the closing of
the transactions contemplated by this Agreement.
 
14.12           Waiver of Trial by Jury.  TO THE EXTENT PERMITTED AND
ENFORCEABLE UNDER APPLICABLE LAW, EACH OF THE BORROWERS AND THE PURCHASER HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY
ACTION, SUIT, COUNTERCLAIM OR OTHER PROCEEDING (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF, CONNECTED WITH OR RELATING TO THIS AGREEMENT, ANY
OTHER INVESTMENT DOCUMENT, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR
THE ACTIONS OF THE PURCHASER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT THEREOF, REGARDLESS OF WHICH PARTY INITIATES SUCH ACTION OR ACTIONS.
 
14.13           Cumulative Effect; Conflict of Terms.  The provisions of the
Investment Documents are hereby made cumulative with the provisions of this
Agreement.  Except as otherwise provided in any of the other Investment
Documents by specific reference to the applicable provision of this Agreement,
if any provision contained in this Agreement is in direct conflict with, or
inconsistent with, any provision in any of the other Investment Documents, the
provision contained in this Agreement shall govern and control.
 
67

--------------------------------------------------------------------------------


 
14.14           Time of Essence.  Time is of the essence of this Agreement, the
Note, the PIK Note, and the other Investment Documents and Collateral Documents.
 
14.15           Interpretation.  No provision of this Agreement or any of the
other Investment Documents or Collateral Documents shall be construed against or
interpreted to the disadvantage of any party hereto by any court or other
governmental or judicial authority by reason of such party having or being
deemed to have structured or dictated such provision.
 
14.16           Consent to Forum.  AS PART OF THE CONSIDERATION FOR NEW VALUE
RECEIVED, AND REGARDLESS OF ANY PRESENT OR FUTURE DOMICILE OR PRINCIPAL PLACE OF
BUSINESS OF THE BORROWERS OR THE PURCHASER, EACH OF THE BORROWERS HEREBY
CONSENTS AND AGREES THAT THE SUPERIOR COURT OF LOS ANGELES COUNTY, CALIFORNIA,
OR, AT THE PURCHASER’S OPTION, THE UNITED STATES DISTRICT COURT FOR THE CENTRAL
DISTRICT OF CALIFORNIA, SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE
ANY CLAIMS OR DISPUTES BETWEEN THE BORROWERS ON THE ONE HAND AND THE PURCHASER
ON THE OTHER HAND PERTAINING TO THIS AGREEMENT OR TO ANY MATTER ARISING OUT OF
OR RELATED TO THIS AGREEMENT.  THE BORROWERS EXPRESSLY SUBMIT AND CONSENT IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT,
AND THE BORROWERS HEREBY WAIVE ANY OBJECTION WHICH THE BORROWERS MAY HAVE BASED
UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND
HEREBY CONSENT TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT.  EACH BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH BORROWER AT THE ADDRESS SET FORTH
IN THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE
EARLIER OF SUCH BORROWER’S ACTUAL RECEIPT THEREOF OR FIVE (5) DAYS AFTER DEPOSIT
IN THE U.S. MAILS, PROPER POSTAGE PREPAID.  NOTHING IN THIS AGREEMENT SHALL BE
DEEMED OR OPERATE TO AFFECT THE RIGHT OF THE PURCHASER TO SERVE LEGAL PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW, OR TO PRECLUDE THE ENFORCEMENT BY THE
PURCHASER OF ANY JUDGMENT OR ORDER OBTAINED IN SUCH FORUM OR THE TAKING OF ANY
ACTION UNDER THIS AGREEMENT TO ENFORCE SAME IN ANY OTHER APPROPRIATE FORUM OR
JURISDICTION.
 
68

--------------------------------------------------------------------------------


 
14.17           Judicial Reference.  IN THE EVENT THE WAIVER PROVIDED IN
SECTION 14.12 IS DEEMED INEFFECTIVE, TO GIVE EFFECT TO THE PARTIES’ DESIRE THAT
THEIR DISPUTES BE RESOLVED BY A JUDGE OR RETIRED JUDGE APPLYING THE APPLICABLE
LAW, THE PARTIES AGREE TO REFER, FOR A COMPLETE AND FINAL ADJUDICATION, ANY AND
ALL ISSUES OF FACT OR LAW INVOLVED IN ANY LITIGATION OR PROCEEDING (INCLUDING,
WITHOUT LIMITATION, ALL DISCOVERY AND LAW AND MOTION MATTERS, PRETRIAL MOTIONS,
TRIAL MATTERS AND POST-TRIAL MOTIONS (E.G. MOTIONS FOR RECONSIDERATION, NEW
TRIAL AND TO TAX COSTS, ATTORNEY FEES, COSTS AND EXPENSES AND PREJUDGMENT
INTEREST)) UP TO AND INCLUDING FINAL JUDGMENT, BROUGHT TO RESOLVE ANY DISPUTE
(WHETHER SOUNDING IN CONTRACT, TORT, UNDER ANY STATUTE OR OTHERWISE) BETWEEN AND
AMONG ANY OF THE PARTIES HERETO, TO A JUDICIAL REFEREE WHO SHALL BE APPOINTED
UNDER A GENERAL REFERENCE PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE
SECTION 638.  THE REFEREE’S DECISION WOULD STAND AS THE DECISION OF THE COURT,
WITH JUDGMENT TO BE ENTERED ON HIS/HER STATEMENT OF DECISION IN THE SAME MANNER
AS IF THE ACTION HAD BEEN TRIED BY THE COURT.  THE PARTIES HERETO SHALL SELECT A
SINGLE NEUTRAL REFEREE, WHO SHALL BE A RETIRED STATE OR FEDERAL JUDGE WITH AT
LEAST FIVE YEARS OF JUDICIAL EXPERIENCE IN CIVIL MATTERS.  IN THE EVENT THAT THE
PARTIES HERETO CANNOT AGREE UPON A REFEREE, THE REFEREE SHALL BE APPOINTED BY
THE COURT.  WITHOUT LIMITING OR AFFECTING ANY INDEMNITIES AVAILABLE TO THE
PURCHASER, THE PURCHASER, ON THE ONE HAND, AND THE BORROWERS, ON THE OTHER HAND,
SHALL EQUALLY BEAR THE FEES AND EXPENSES OF THE REFEREE (50% BY THE PURCHASER
AND 50% BY THE BORROWERS) UNLESS THE REFEREE OTHERWISE PROVIDES IN THE STATEMENT
OF DECISION.
 

 
69

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Securities Purchase and Sale
Agreement to be executed and delivered by their duly authorized representatives
as of the date first written above.
 

 
BORROWERS:
 

CAPRIUS, INC.
         
 
By: 

/s/Dwight Morgan
     
Name: Dwight Morgan
Title: Chief Executive Officer
                   
M.C.M. ENVIRONMENTAL TECHNOLOGIES, INC.
           
By: 
/s/Dwight Morgan
     
Name: Dwight Morgan
Title: Chief Executive Officer
                   
M.C.M. ENVIRONMENTAL TECHNOLOGIES LTD.
           
By: 
/s/George Aaron
     
Name: George Aaron
Title: Chairman
         



[SIGNATURE PAGE TO SECURITIES PURCHASE AND SALE AGREEMENT]
PAGE 1
 

--------------------------------------------------------------------------------

 
 

 
PURCHASER:
 

VINTAGE CAPITAL GROUP, LLC
         
 
By:

/s/Fred C. Sands
     
Name: Fred C. Sands
Title: Chairman
         

 
[SIGNATURE PAGE TO SECURITIES PURCHASE AND SALE AGREEMENT]
PAGE 2

--------------------------------------------------------------------------------

 
 